 CORLISS RESOURCES
, INC
.  195 Corliss Resources, Inc
. and Teamsters Local 174, 
af-filiated 
with
 the International Brotherhood 
of Teamsters
. Cases 19
ŒCAŒ093237, 19ŒCAŒ093281
, 19ŒCAŒ102190
, 19ŒCAŒ104557
, 19ŒCAŒ105226
, and 
19ŒCAŒ106514
 February 
27, 2015
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
,  AND 
MCFERRAN
  On March 24, 2014, Administrative Law Judge Jeffrey 
D. Wedekind issued the attached decision.  The R
e-spondent and the Charging Party Union filed limited
 ex-ceptions and supporting and answering briefs.  The Ge
n-eral Counsel filed a brief supporting the Union
™s exce
p-tions, and the Respondent filed a reply brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-memb
er panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs, and has decided to 
adopt the judge
™s rulings, findings,
1 and conclusions e
x-cept as modified below and to adopt his recommended 
Order as modified
 and set f
orth in full below
.2 We agree with the judge, for the reasons he explained, 
that the Respondent discharged Don Sturdivan in viol
a-tion of Section 8(a)(3) of the Act.
3  We also adopt the 
1 The Union has implicitly excepted to some of the judge™s credibi
l-ity findings.  The Board™s established policy is not to overrule an a
d-
ministrative law judge™s credibility resolutions unless the clear prepo
n-
derance of all the relevant ev
idence convinces us that they are incorrect.  
Standard Dry Wall Products,
 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 The Respondent did not except to the judge
™s findings that on mult
i-ple occasions after the Union won a Board election, the Respondent 
violated Sec. 8(a)(1) by unlawfully interrogating employees; creating 
the impression of surveillance; threatening that joining the Union 
would be futile; and threat
ening drivers with discharge, withholding of 
pay raises, undesirable truck assignments, and other retaliatory trea
t-ment for supporting the Union.  Nor did the Respondent except to the 
judge™s finding that it violated Sec. 8(a)(3) by removing Jeff Cope, for
 a period of months, from the preferred truck he normally drove.  Ne
i-ther the General Counsel nor the Union excepted to the judge™s dismi
s-sal of an allegation of an unlawful threat when the Respondent™s di
s-patcher, after the Union™s certification, told a d
river that ﬁ[it] would be 
better on the nonunion side versus the union side,ﬂ or of an allegation 

that the dispatcher unlawfully interrogated the same employee (when 
he later asked to transfer to a job outside the bargaining unit) by saying, 
ﬁWhoa, wait a 
minute, we need you for the vote [for decertification], 
unless you™re for the Union.ﬂ
 2 In adopting the judge™s recommended Order as modified with r
e-spect to backpay, we rely on our recent decision in 
Don Chavas, LLC 

d/b/a Tortillas Don Chavas,
 361 NLRB 
10
1 (2014).  We shall also 
substitute a new notice in accordance with 
Durham School Services
, 360 NLRB 694
 (2014), and conform the notice to our other findings.
 3 In finding that the Respondent had knowledge of Sturdivan™s pr
o-
tected activity, we do not rely, as did the judge, on 
Coastal Sunbelt 
judge
™s dismissal of the allegations that the Respondent 
unlawfully 
suspended Duane Crow for
 1 day and that it 
assigned preferred work to employees who opposed the 
Union.
 Contrary to the judge, however, we find that
, in viol
a-tion of Section 8(a)(1)
, Randy Britt, the Respondent
™s 
dispatcher, on 
2 consecutive days called dri
vers 
ﬁbac
k-stabbers
ﬂ for supporting the Union, and that the R
e-spondent unlawfully advanced Jeff Cope
™s start time in 
order to further isolate him from other drivers.
 A.ﬂBackstabbersﬂ
 The Union was certified to represent a unit of the R
e-spondent
™s dump truck
drivers on December 20, 2012.  
Brian Tilly was one of two unit members elected to the 
Union
™s first bargaining team.  On March 6, 2013,
4 while 
negotiations for a first contract were continuing, Tilly 
went to the dispatch office and invited Britt (an undi
s-
puted supervisor) to join him and other drivers for an 
afterwork social event that was intended to reduce ong
o-ing tension in the unit between prounion and antiunion 

employees.  Britt responded, 
ﬁWhy the fuck would I 
want to go to drink with a bunch of backs
tabbers?
ﬂ  Ti
l-ly, whose description of the conversation the judge cre
d-ited, repeatedly asked whom Britt was talking about.  

Britt initially replied 
ﬁeveryone,
ﬂ but 
ﬁ[u]ltimately, it 
came down to he ended up calling me [Tilly] a backsta
b-ber.
ﬂ  Britt said th
is was because Tilly had told an ant
i-union employee that Britt had wrongly accused the U
n-ion of outing another employee as a 
union supporter.  
Britt then told Tilly that 
ﬁ[w]e have the numbers and 
we™re going to get all of you guys out
ﬂ and to 
ﬁget the 
fuc
k out
ﬂ of his office.
 The judge correctly found (and the Respondent does 
not except) that Britt
™s statement that 
ﬁwe™re going to get 
all of you guys out
ﬂ was an unlawful threat.  In the 
judge
™s view, however, the General Counsel had not a
l-leged that Britt
™s reference to 
ﬁa bunch of backstabbers
ﬂ including 
ﬁeveryone
ﬂ was unlawful.  He also found that 
Britt
™s ﬁbackstabbers
ﬂ comment referred solely to Tilly 
and to Britt
™s being personally 
ﬁupset because Tilly 
called him a liar,
ﬂ and was therefore not unlawful.
 Contrary to the judge, the complaint alleged that the 
Respondent unlawfully 
ﬁcalled its 
employees
 ‚backsta
b-bers,
™ﬂ (emphasis added)
Ši.e., in plural.  Moreover, in 
determining whether a supervisor
™s statement is unla
w-fully coercive, the question is not the
 supervisor
™s motive 
Produce,
 358 NLRB 
1287, 1287
 fn. 3 (2012).  We find it unnecessary 
to pass on the judge™s finding that the discharge also violated Sec. 
8(a)(4) because this additional finding would not 
materially affect the 
remedy.
 4 All dates are in 2013
, unless otherwise stated.
 362 NLRB No. 21
                                                                                                                           
  196 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 for making the statement, but whether the employee 
would reasonably be coerced by it.
5  Particularly in light 
of Britt
™s parting unlawful threat to 
ﬁget all you guys 
out,
ﬂ his initial reference to 
ﬁa bunch of backstabbers
ﬂ in 
response 
to Tilly
™s invitation would reasonably have 
been 
understood 
to characterize all supporters of the U
n-ion as disloyal and to threaten them with retaliation.
6 The following morning, March 7, Britt made a similar 
comment that was broadcast to all the drivers i
n the unit 
over the Respondent
™s CB radio system (which serviced 
all of the Respondent
™s trucks).  While John Bobbitt and 
the other drivers were waiting their turns to pull out from 
the Respondent
™s facility to make their first deliveries, 
Bobbitt commente
d over the radio that two other drivers 
(both known to be antiunion) had just pulled out of the 
plant ahead of Tilly, who was senior to both of them.  
This was contrary to established practice, by which dri
v-ers pulled out in order of their seniority.
7  Bri
tt immed
i-ately retorted over the CB system that 
ﬁmaybe they were 
told to leave at that time.
ﬂ  Bobbitt (who had formerly 
been the Respondent
™s dispatcher) replied that 
ﬁsenior 
drivers are supposed to roll out first,
ﬂ at which Britt 
ﬁgot 
really agitated
ﬂ and said, 
ﬁYou guys are a bunch of 
whiners and you
™re a backstabbing piece of shit.
ﬂ  Bob-bitt asked what Britt meant, and Britt said, 
ﬁYou know 
what, just drive your truck and collect your check on 
Thursday, and I
™ll talk to you when I talk to you.
ﬂ The judg
e noted that the Union was not mentioned in 
this exchange and that Bobbitt was not, at the time, 
known to be a strong supporter of the Union and was not 
a charging party or the subject of any pending Board 

charge.  Accordingly, in the judge
™s view, Britt
™s com-ments would 
ﬁmore reasonably
ﬂ be interpreted simply as 
ﬁpique
ﬂ that a former dispatcher 
ﬁquestion[ed] his di
s-patch decisions,
ﬂ and were not unlawful.
 Britt
™s labeling of Bobbitt as 
ﬁa backstabbing piece of 
shit,
ﬂ however, immediately followed his broad
cast 
comment that 
ﬁ[y]ou guys are a bunch of whiners,
ﬂ which was made in direct response to Bobbitt
™s remark 
in support of seniority.  In those circumstances, we find 
that employees would reasonably interpret Britt
™s ﬁbac
k-5 E.g., 
Engelhard Corp.,
 342 NLRB 46, 60
Œ61 (2004) (test for coe
r-cion under Sec. 8(a)(1) is ﬁwhether the employer engaged in conduct 
which, it may reasonably be said, 
tends to 
interfere
 with the free exe
r-cise of employee rights under the Actﬂ) (emphasis in original), enfd. 
437 F.3d 374
 (3d Cir.
 2006)
. 6 See 
George L. Mee Memorial Hospital,
 348 NLRB 327, 349 
(2006);
 Wometco Coca
-Cola Bottling Co.,
 255 NLRB 431, 443 (1981).
  Even if Britt had been referring solely to Tilly™s purported comment 
about him, that would have been unlawfully coercive because Britt™s 
reference was to Tilly™s protected activity of defending the Union to 
another employee.  
 7 Priority in leaving was valued because it enabled drivers to co
m-plete their first hauls as early in the day as possible.
 stabbers
ﬂ statement to refer to em
ployees
™ concerted a
c-tivity regarding a term of employment.
8  As such, it is 
irrelevant whether Bobbitt previously had expressed su
p-port for the Union.  Britt
™s accusation of 
ﬁbackstabbing
ﬂ by Bobbitt, as with Tilly, was unlawfully coercive.
9 B.  Cope™s 
Start Time
 Cope was a senior driver who drove one of the R
e-spondent
™s newest model 
ﬁtransfer
ﬂ trucks.  (Most dri
v-ers preferred to be assigned to transfer trucks because 
they were relatively new and, unlike other types, air
-conditioned.)  He was also known 
to be one of the most 
active 
union supporters in the unit.  As discussed below, 
the Respondent
™s advancement of Cope
™s start time o
c-curred in March 2013, but a brief summary of bac
k-
ground events in 2012 is necessary to put the start time 
issue in context. 
  As found by the judge, sometime in mid
-September 
2012 (about 2 weeks before the election)
, Tim Corliss, 
one of the Respondent
™s co
-owners, unlawfully asked 
Darryle Jackson, a driver known to be antiunion, to pa
r-ticipate in what Corliss called a 
ﬁsecret s
quirrel job.
ﬂ  Corliss told Jackson that this job involved assigning 
Cope to Jackson
™s ﬁbelly
ﬂ dump truck because, unlike 
the Respondent
™s other trucks, it was used only to carry 
loads between the Respondent
™s own plants rather than to 
customers.  As Corli
ss explained to Jackson, 
ﬁWe™re 
gonna pull the radios out of that truck and we
™re gonna 
put Jeff Cope in that truck and just have him run plant
-to-plant all day long and that way he can
™t badmouth the 
Company.
ﬂ  As found by the judge, this comment clearly 
referred to Cope
™s outspoken support for the Union and 
confirmed an intent by the Respondent to prevent Cope 
from communicating with the Respondent
™s other dri
v-ers.  Jackson, however, persuaded Corliss not to m
ake 
8 Accordingly, even if Britt had been expressing ﬁpiqueﬂ solely at 
Bobbitt™s publicly ﬁquestioning his dispatch decisionsﬂ on the prin
ciple 
of seniority, he would have been unlawfully expressing hostility toward 
Bobbitt™s public assertion that the Respondent was improperly devia
t-ing from an established term and condition of employment.  Member 
Miscimarra agrees that both of Britt™s ﬁback
stabberﬂ statements were 
unlawful, but he finds it unnecessary to reach the issue of whether 

Bobbitt was engaged in concerted activity during his conversation with 
Britt.  Instead, based on Britt™s hostility to the Union and the co
m-monsense meaning of the 
term ﬁbackstabber,ﬂ Member Miscimarra 

would find that employees would reasonably understand Britt™s use of 
the term as an accusation that supporters of the Union have engaged in 
a type of betrayal and based on such an expression, attributable to Britt, 
emp
loyees would reasonably fear reprisals for supporting the Union.  
See, e.g., 
Hialeah Hospital
, 343 NLRB 391, 391 (2004) (manager™s 
statements to employees that he felt ﬁbetrayedﬂ and ﬁstabbed in the 

backﬂ implied employee disloyalty in supporting the union
 and const
i-tuted an implicit threat of unspecified reprisals).       
 9 See the authorities cited in fn. 6.
                                                                                                
  CORLISS
 RESOURCES
, INC
.  197 this reassignment because he, Jackson, preferred driving 
the 
ﬁbelly
ﬂ truck.
 About 2 weeks later, Cope took his transfer truck into 
the Respondent
™s maintenance shop for repair.  When the 
truck was released from the shop, it was not returned to 

Cope but
 was instead used as a spare for other drivers 
whose trucks were down.  The Respondent did not rea
s-sign Cope to a preferred transfer truck until months later.  

As the judge found (and the Respondent does not e
x-cept), the Respondent
™s ongoing removal of Cop
e from 
his truck was designed to isolate him from other emplo
y-ees and thus violated Section 8(a)(3).
 Finally, in March 2013, while Cope was still awaiting 
reassignment to a transfer truck, Britt (with Scott Corliss
™ approval) offered Cope assignment to a 
ﬁbelly
ﬂ truck, 
which he accepted.  Over the 12 previous months, the 

ﬁbelly
ﬂ truckdrivers had started their workday between 6
 and 6:45 a.m.  On March 27, however, the day after 

Cope agreed to drive a 
ﬁbelly
ﬂ truck, Britt changed the 
start time for 
ﬁbelly
ﬂ drivers to 5
 a.m., an hour or more 
before the other drivers in the unit typically started and 
before most of them arrived at the facility.  From then 
until late July, Cope and the other full
-time 
ﬁbelly
ﬂ dri
v-er, George Dye, were required to depart from the t
erm
i-nal at 5 a.m.  A third driver, Gary Hamilton, also started 

at 5 a.m. when he intermittently drove a 
ﬁbelly
ﬂ truck 
during the same period.
 The judge correctly found that the General Counsel 
met his initial 
Wright Line
10 burden of showing that the 
advance
ment of Cope
™s start time was unlawfully mot
i-vated, citing an unlawful comment Corliss made to e
m-ployee Duane Crow,
11 and noting that requiring Cope to 
leave the plant before other drivers arrived 
ﬁfit nicely 
with the Company
™s plan
ﬂ to isolate union suppor
ters 
from other drivers.
12  The judge found, however, that the 
Respondent met its 
Wright Line
 burden of showing that it 
10 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp
., 46
2 U.S. 393 (1983).
 11 Not long after Cope began driving a ﬁbellyﬂ truck, Duane Crow, a 
relatively new driver, asked Tim Corliss if he could switch to driving a 

ﬁbellyﬂ truck.  Crow explained that this would enable him to avoid the 
ongoing dispute between pr
o and antiunion drivers.  Corliss replied, 
ﬁYeah, you know, that™s kind of tough.  We™ve been trying to keep the 
assholes away from the new people.ﬂ  As the judge found, Corliss™ 
comment again indicated that the Respondent was trying to isolate 
prounion dr
ivers from the others.
 12 As the judge noted, although the complaint alleged that this was 
an 8(a)(1) rather than a
n 8(a)(3) violation, the analysis is the same 
because the violation turns on the Respondent™s motive.  
Gates & Sons 
Barbeque of Missouri
, 361 
NLRB 
563, 566
 (2014); 
American Red 
Cross Missouri
-Illinois Blood Services Region,
 347 NLRB 347, 349 
(2006); 
Grand Industries,
 335 NLRB 360, 361 (2001).  In this respect, 
however, we do not rely on 
Saigon Gourmet Restaurant,
 353 NLRB 
1063, 1065 (2009), as d
id the judge.
 would have advanced Cope
™s start time even if he had 
not engaged in union activity, based on evidence that the 
ﬁbelly
ﬂ trucks 
ﬁtypically
ﬂ started earlier in the summer 
(the Respondent
™s busy season) and that they also started 
earlier than the other trucks.  The judge acknowledged 

that the Respondent
™s 12
-month history immediately 
preceding the change in Cope
™s start time 
ﬁdoes not su
p-port a
 practice of 5 a.m. start times in the busy season,
ﬂ but he relied on undisputed testimony that 
ﬁthere has 
been such a practice in the past.
ﬂ  The judge also noted 
that Britt simultaneously imposed a 5 a.m. start time on 

Dye, who was antiunion.
 Contrary to
 the judge, the Respondent
™s earlier pra
c-tice of imposing a 5 a.m. start time for the 
ﬁbelly trucks
ﬂ at some indeterminate time 
ﬁin the past
ﬂ does not negate 
the significance of the actual start time having been 6 

a.m. during the 12 months immediately prec
eding Cope
™s 
assignment.  That period included the summer of 2012, 

when the Respondent, according to its own rationale, 

should have been similarly motivated to advance the start 
time, but did not.
13   An arbitrary departure from a past practice 
may 
sup-port 
an inference of unlawful motive.
14  In this case that 
inference is further supported by (1) the timing of the 
change only 1 day after Cope agreed to drive a 
ﬁbelly
ﬂ truck; (2) Tim Corliss
™ undisputed
 plan, as early as Se
p-tember 2012, to implement a 
ﬁsecret 
squirrel job
ﬂ to is
o-late Cope; and (3) Corliss
™ subsequent confirmation to 
Crow of the Respondent
™s intent to 
ﬁkeep the assholes 
[who were driving one or more 
ﬁbelly
ﬂ trucks] away 
from the new people.
ﬂ   The fact that Dye, the other full
-time 
ﬁbelly
ﬂ truc
k-driver, was also required to start at 5 a.m. carries little 

weight in light of the affirmative evidence that the R
e-spondent had an ongoing agenda of isolating Cope.
15  Where an employer takes an adverse action against an 
employee who is not a union supporte
r because the e
m-ployer could not otherwise justify taking the same action 
13 Moreover, while the Respondent™s business as of March 2013 
might have picked up from the winter, there is no basis for assuming 
that it jumped immediately to the level of high summer, or that it was 
necessary for the Respondent to advance t
he start time by an hour that 
early in the year.  It is clear from the record that the Respondent™s bus
i-est season was June to August.
 14 For similar cases involving employer actions to isolate union su
p-
porters, see 
Florida Tile
 Co.
, 300 NLRB 739, 741 (1990
), enfd.
 19 F.3d 
36 (11th Cir. 1994); 
Inductive Components,
 271 NLRB 1448, 1471 
(1984);
 Hall of Mississippi, Inc.,
 249 NLRB 775, 778
Œ779 (1980).
 15 A fourth driver, Ray Green, also drove a belly dump for 
6 weeks 
beginning May 14 and started at 6 a.m. most days.  However, the R
e-spondent does not cite or otherwise rely on Green™s start time, and 
Green did not drive a ﬁbellyﬂ truck until almost 2 months after Cope 
started.  His start time therefore has no bear
ing on the Respondent™s 
motivation for assigning the earlier start time to Cope when it did.
                                                                                                
  198 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 against a union supporter, the former employee is being 
used as a 
ﬁpawn in an unlawful design
ﬂ and the actions 
against both employees are unlawful.
16  We find from the 
above evidence 
that the 
ﬁbusy
ﬂ season was a convenient 
pretext for further implementing the Respondent
™s esta
b-lished plan to prevent Cope from communicating with 

other drivers about the Union by advancing the start time 

for 
ﬁbelly
ﬂ trucks, and that this action was consequently 
unlawful.
17 ORDER
 The 
National Labor Relations Board orders that the 
Respondent, Corliss Resources, Inc., Sumner, Washin
g-ton, its officers, agents, successors, and assigns, shall
 1. Cease and desist from
 (a) In
terrogating employees about whether they or ot
h-er employees support Teamsters Local 174.
 (b) Telling employees that the representation campaign 
was futile. 
 (c) Threatening to never enter into a collective
-bargaining agreement with the Union.
 (d) Threateni
ng to sell the business before entering i
n-to a contract with the Union.  
 (e) Threatening employees that a strike is inevitable if 
they unionize.  
 (f) Threatening to assign or reassign employees to pa
r-ticular trucks based on their union sympathies. 
 (g) T
hreatening to isolate prounion employees. 
 (h) Threatening to deny employees raises because they 
selected the Union as their collective
-bargaining repr
e-sentative.
 (i) 
Creating the impression that it is engaged in survei
l-lance of its employees
™ union or oth
er protected concer
t-ed activities
. (j) Threatening to retaliate against prounion emplo
y-ees. 
 (k) Threatening to discharge employees for engaging 
in activities that it perceives as prounion.
 (l) 
Threatening to treat 
union supporters as disloyal by 
calling t
hem 
ﬁbackstabbers
.ﬂ 16 Dawson Carbide Indus
tries
, 273 NLRB 382, 389 (1984),
 enfd. 
782 F.2d 64 (6th Cir. 1986).  See also 
Bay Corrugated Container,
 310 
NLRB 450, 451 (1993),
 enfd. 
12 F.
3d 213 (6th Cir. 1993); 
Robin 
Transportation,
 310 NLRB 411, 418 (1993).
  The complaint does not 
allege that the change to Dye™s start time was unlawful.
 17 Although the judge found that Cope™s removal from his truck was 
unlawful, his recommended order did n
ot include related make
-whole 
language.  Since the record does not show whether the Respondent™s 
unlawful treatment of Cope affected his pay or benefits, we will include 
make
-whole language for both violations.
 (m) Threatening to fire all 
union supporters.
 (n) Threatening to consider and evaluate transfer r
e-quests and other personnel matters based on an emplo
y-ee™s union sympathies.
 (o) Removing drivers from their assigned trucks b
e-cause of th
eir union activities.
 (p)
 Advancing prounion drivers
™ start time
s to isolate 
them from other employees
. (q) Discharging drivers because they support the U
n-ion.
 (r) In any like or related manner interfering with, r
e-straining, or coercing employees in the 
exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) Within 14 days from the date of 
this
 Order, offer 
Don Sturdivan full reinstatement to his former j
ob or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 

rights or privileges previously enjoyed.
 (b) Make Sturdivan whole for any loss of earnings and 
other benefits suffered as a result 
of the discrimination 

against him in the manner set forth in the remedy section 

of the 
judge
™s decision.
 (c) Compensate Sturdivan for the adverse tax cons
e-quences, if any, of receiving a lump
-sum backpay award, 
and file a report with the Social Security Ad
ministration 
allocating the backpay award to the appropriate calendar 

quarters.
 (d) Within 14 days from the date of 
this
 Order, remove 
from its files any reference to Sturdivan
™s unlawful di
s-
charge, and within 3 days thereafter notify him in writing 
that t
his has been done and that the discharge will not be 
used against him in any way.
 (e) Offer Jeff Cope reassignment to transfer truck 337 
or an equivalent truck, displacing if necessary the driver 
currently assigned to that truck.
 (f) Make Cope whole for an
y loss of earnings and ot
h-er benefits suffered as a result of the discrimination 
against him.
  Backpay shall be computed in accordance 
with 
Ogle Protection Service, Inc.
, 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6
th Cir. 1971), with interest 
as prescribed 
in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987), compounded daily as prescribed in 

Kentucky River Medical Center
, 356 NLRB 
6 (2010). 
                                                  CORLISS
 RESOURCES
, INC
.  199 (g) Compensate Cope for the adverse tax consequen
c-es, if any, of receiving a lump
-sum backpay award, and 
file a 
report with the Social Security Administration all
o-cating the backpay award to the appropriate calendar 
quarters.
 (h) Within 14 days from the date of 
this
 Order, remove 
from its files any reference to Cope
™s removal from his 
transfer truck or assignment of
 an earlier start time, and 
within 3 days thereafter notify him in writing that this 
has been done and that those actions will not be used 
against him in any way.
 (i) Preserve and, within 14 days of a request, or such 
additional time as the Regional Direct
or may allow for 

good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-tronic copy of s
uch records if stored in electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order.
 (j) Within 14 days after service by the Region, post at 
its facilities in Washington State copies of the attached 

notice marked 
ﬁAppendi
x.ﬂ18  Copies of the notice, on 
forms provided by the Regional Director for Region 19, 

after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 
including
 all places where notices to employees are cu
s-
tomarily posted. In addition to physical posting of paper 
notices, the notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, i
f the Respondent 
customarily communicates with its employees by such 

means. Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 

covered by any other material. I
f the Respondent has 
gone out of business 
or closed the facility involved in 

these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-rent employees and former employees employed by the 
Respondent at any time since October 30, 2012.
 (k) Within 
21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 

comply.
 18 If this Order is enforced by a judgment of 
a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Boa
rd.ﬂ
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, 
join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT 
interrogate you about whether you or 
other employees support Teamsters Local 174.
 WE WILL NOT 
tell you that the representation campaign 
was futile.
 WE WILL NOT 
threaten to never enter into a collective
-bargaining agreement with the Union or to sell the bus
i-ness before entering into a contract
 with the Union.
 WE WILL NOT 
threaten that a strike is inevitable if you 
unionize.  
 WE WILL NOT 
threaten to assign or reassign you to pa
r-ticular trucks based on your union sympathies. 
 WE WILL NOT 
threaten to isolate prounion employees. 
 WE WILL NOT 
threa
ten to deny you raises because you 
selected the Union as your collective
-bargaining repr
e-sentative.
 WE WILL NOT 
create the impression that we are e
n-gaged in surveillance of your union or other protected 
concerted activities
. WE WILL NOT 
threaten to retalia
te against prounion 
drivers. 
 WE WILL NOT 
threaten to discharge you for engaging in 
activities that we perceive as prounion.
 WE WILL NOT 
threaten to treat you as disloyal by cal
l-ing you 
ﬁbackstabbers
ﬂ if you support the Union
. WE WILL NOT 
threaten to fire 
all union supporters.
 WE WILL NOT 
threaten to consider and evaluate transfer 
requests and other personnel matters based on your union 
sympathies.
 WE WILL NOT 
remove prounion drivers from their a
s-
signed trucks because of their union activities.
 WE WILL NOT 
advance prounion drivers
™ start time to 
isolate them from other employees
. WE WILL NOT 
discharge drivers because they support 
the Union.
                                                  200 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guarant
eed by Section 7 of the Act.
 WE WILL
, within 14 days from the date of the Board
™s Order,
 offer Don Sturdivan full reinstatement to his fo
r-mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority o
r any other rights or privileges previously enjoyed.
 WE WILL 
make Sturdivan whole for any loss of ear
n-ings and other benefits suffered as a result of our di
s-
cri
mination against him,
 less any net interim earnings,
 plus
 interest.
 WE WILL 
compensate Sturdivan
 for the adverse tax 
consequences, if any, of receiving a lump
-sum backpay 
award, and file a report with the Social Security Admi
n-istration allocating the backpay award to the appropriate 
calendar quarters.
 WE WILL
, within 14 days from the date of the Boar
d™s Order, remove from our files any reference to the unla
w-ful
 discharge of Sturdivan
, and 
WE WILL
, within 3 days 
thereafter, notify him in writing that this has been done 
and that the 
discharge 
will not be used against him in any 
way. 
 WE WILL 
offer Jeff 
Cope reassignment to transfer truck 
337 or an equivalent truck, displacing if necessary the 
driver currently assigned to that truck.
 WE WILL 
make Cope whole for any loss of earnings 
and other benefits suffered as a result of our discrimin
a-tion against him,
 with interest.
 WE WILL 
compensate Cope for the adverse tax cons
e-quences, if any, of receiving a lump
-sum backpay award, 
and file a report with the Social Security Administration 

allocating the backpay award to the appropriate calendar 
quarters
. WE WILL
, within 14 days from the date of the Board
™s Order, remove from our files any reference to the unla
w-ful
 reassignment of Cope from his transfer truck or a
s-signment to an earlier start time
, and 
WE WILL
, within 3 
days thereafter, notify him in writing that this has been 

done and that our 
unlawful conduct 
will not be used 
against him in any way. 
  CORLISS 
RESOURCES
, INC
.  
 The Board
™s decision can be found at 
www.nlrb.gov/case/19
-CA-093237
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 27
3-1940.     Susannah C. Merritt, Esq., 
for the General Counsel.
 Selena C. Smith, Esq., 
and
 Erik M. Laiho, Esq. (Davis, Grimm, 
Payne & Marra), 
for the Respondent Company.
 Danielle Franco
-Malone, Esq. (Schwerin, Campbell, Barnard, 
Iglitzin & Lavitt, LLP), 
for the Charging Party Union.
 DECISION
 STATEMENT OF THE 
CASE
 JEFFREY 
D. WEDEKIND
, Administrative Law Judge
.  In late 
2012, Teamsters Local 174 was elected and certified as the 
bargaining representative for approximately 38 dump truc
k-drivers employed by Corl
iss Resources, Inc., a concrete and 
aggregate production and supply company in Washington State.  
The General Counsel alleges that the Company, which had 
strongly opposed the representation campaign, unlawfully r
e-sponded to the Union™s election and certifi
cation by (1) making 
numerous coercive antiunion statements and threats to the dri
v-ers; (2) discriminatorily discharging, reassigning, isolating, or 

suspend
-ing three drivers (Don Sturdivan, Jeff Cope, and 
Duane Crow) because they were known or perceived a
s prou
n-ion and/or because they testified at the pre and postelection 
hearings or cooperated in the Board™s unfair labor practice i
n-vestigation; and (3) assigning more hours and desirable work to 

five other drivers because they were known to be strongly o
p-posed to the Union.
1     Following several pretrial conferences, a
 7-day 
hearing 
on the foregoing allegations 
was held on August 12
Œ16 and 22
Œ23, 
2013
, in Seattle
.  The General Counsel and the Company  
thereafter
 filed briefs on November 12, 2013.  After carefully 
considering the briefs and the entire record, for the reasons set 
forth below I find that the Company made numerous unlawful 
postelection statements and threats to the drivers as alleged.  I 
also find th
at the Company unlawfully removed Cope from his 
truck and discharged Sturdivan.  However, I find that the Ge
n-eral Counsel has failed to prove the remaining alleged viol
a-tions by a preponderance of the evidence.
2 1 The underlying charges and amended charges were filed by the U
n-
ion on various dates between November 2012 and June 2013.  The 
NLRB Regional Director issued the most recent, second consolidated 
complaint on June 28, 2013, upon receiving the last amen
ded charge.  
The NLRB™s commerce jurisdiction is undisputed and well established 
by the admitted allegations in the complaint.   
 2 Specific citations to the transcript, exhibits, and briefs are included 
where appropriate to aid review, and are not necessarily exclusive or 
exhaustive.  In making credibility findings, all relevant and appropriate 
factors have been considered, including 
the demeanor and interests of 
the witnesses; whether their testimony is corroborated or consistent 

with the documentary evidence and/or the established or admitted facts; 
                                               
  CORLISS
 RESOURCES
, INC
.  201 I.  FACTUAL BACKGROUND
 The drivers began tal
king about bringing in a union around 
December 2011.  The first union meeting was held several 
months later, in March 2012.  Later the same month, Scott 
Corliss, the president and co
-owner of the Company with his 
brother Tim, held a mandatory meeting with 
the drivers to a
d-dress the matter.  He told them that they had got his attention; 

that hearing about them contacting the Union was like being 
asked for a divorce.  He acknowledged that there had been 
some tough times financially, and that the Company had 
stopped funding the 401(k) plan.  He also acknowledged that he 
could be a hothead.  However, he said there was no way the 

Company could operate or compete if there was a union; that it 

would kill the business and he would have to sell or close it.  
He there
fore asked the drivers to give him more time.  He said 
the Company would be able to resume funding the 401(k) plan 
the following month, after making the final $50,000 payment 

on its most recent purchase of new trucks, and would take a 
look at increasing wa
ges as well.  He also said he would be 
stepping back and letting his son Steve and the general manager 
take the lead.
3 About 6 weeks later, on May 4, the Union filed a formal p
e-tition for a Board
-conducted election among the dump truc
k-drivers.  The Company
 immediately challenged the petition on 
the ground that the unit should include all of the drivers, inclu
d-
ing the cement mixer drivers in the concrete division.  Howe
v-er, following a hearing, the NLRB Regional Director issued a 
decision on June 12 finding 
that the petitioned
-for unit limited 
to the dump truckdrivers in the aggregate division was appr
o-priate.
 During this time, in May and June, there was a substantial 
amount of discussion among the drivers about the Union.  Se
v-eral of the drivers were openly 
for the Union, and several ope
n-ly against the Union.  Scott Corliss also continued his campaign 
against the Union, distributing several antiunion fliers to the 
drivers.  Consistent with his previous statements at the March 
2012 meeting, one of the fliers s
tated that the Company would 
be budgeting to resume 401(k) contributions for the 2012 plan 
year (GC Exh. 12, p. 2).
4   inherent probabilities; and reasonable inferences which may be drawn 
from the record 
as a whole.  See, e.g., 
Daikichi 
Sushi,
 335 NLRB 622, 
633 (2001), enfd. 56 Fed. Appx. 516 (D.C. Cir. 2003); and 
New Breed 
Leasing Corp. v. NLRB, 
111 F.3d 1460, 1465 (9th Cir.), cert. denied 
522 U.S. 948 (1997).  
 3 The relevant facts regarding the March 20
12 meeting are based on 
the testimony of drivers Michael Anderson, Don Sturdivan, and Jeff 
Cope (Tr. 130
Œ135, 298
Œ302, 339, 481
Œ485
.)  To the extent there are 
inconsistencies, I give the greatest weight to the testimony of Anderson, 

as he demonstrated the 
best memory and provided the most detailed 
account of the hour
-long meeting and the Company has not disputed 
the credibility or accuracy of that account.  Although the General 
Counsel notified the Company on the first day of hearing that Ande
r-son™s testimo
ny regarding Corliss™ March 2012 statements would be 
relied on as background evidence to show union animus (Tr. 131), the 
Company did not call Corliss to testify or ask the two management 
witnesses who were present, Truck Supervisor Darrin Rousseau and 
HR 
Manager Shawna Williamson, about the meeting.  
 4 Other fliers offered various additional reasons to vote against the 
Union, including that Corliss had recently decided not to terminate an 
The election was held the following month, on July 12.  The 
Union narrowly lost, 16
Œ13.  However, the Union filed obje
c-tions alleging that the Company had unlawfully surveilled, 
threatened, and promised benefits to the drivers, and the Co
m-pany subsequently agreed/stipulated to a rerun election.  
 The rerun election was held on September 26.  This time the 
tally was 18
Œ14 i
n favor of the Union, with several additional 
challenged ballots.  Following a hearing on the challenged ba
l-lots, the NLRB Regional Director issued a decision on Dece
m-ber 20, 2012, certifying that the Union had been duly elected as 
the exclusive bargaining
 representative of the unit.      
 Thereafter, in or around late February 2013, union and co
m-pany representatives began meeting to negotiate an initial co
l-lective
-bargaining agreement.  However, the negotiations were 
contentious, and no contract had been r
eached as of the August 
hearing (Tr. 181, 776).  Further, the antiunion drivers continued 
to campaign against the Union, distributing a 4
-page letter in 
March 2013 stating, among other things, that they would file a 
petition for another election ﬁin due ti
meﬂ to decertify it as 
bargaining representative (GC Exh. 10).
5 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A.  Alleged Unlawful Statements and Threats
 As indicated above, the complaint alleges that owners Scott 
and Tim Corliss and the dispatcher, Randy Britt, made
 nume
r-ous postelection unlawful statements and threats to the drivers 
between December 2012 and May 2013 in violation of Section 
8(a)(1) of the National Labor Relations Act (the Act).   As di
s-cussed below, I find that all but a few of these allegations are
 well supported.
 1.  
Owner/President Scott Corliss
 In March 2013, Duane Crow, one of the newer, seasonal
 drivers, approached Scott Corliss in the yard and introduced 
himself.  Crow told Corliss that he was tired of hearing the pros 
and cons of the Union fr
om other drivers, and wanted to hear 
directly from the Company what his options were.  Corliss 

replied, 
  Duane, this is what
™s going to happen, they
™re going to force 
me to wave my white flag, they
™re going to tell me I
™m going 
to have to go union. 
 I™m not going to go union, I
™ll never go 
union, and I will fight them forever. 
 So you
™ve got two o
p-tions. 
 You can come to work, do your job, or you can stand 
outside that fence and hold a sign like the rest of them. 
 [Tr. 
235.]
  Corliss made a similar stateme
nt to Crow 2 months in late May 

when Crow told him that he had decided not to give an affidavit 
to the NLRB in support of the Union™s unfair labor practice 
employee even though he had been involved in a ﬁvery serious inc
i-de
nt,ﬂ and would consider establishing a grievance committee to ensure 
everyone is treated fairly in the future (GC Exh. 16, p. 2).  
 5 I take administrative notice that a decertification petition was, in 
fact, subsequently filed by Robert Cummings, one of t
he antiunion 
drivers, on December 24, 2013, a few days after the 12
-month bar to 
such petitions had elapsed (docketed as Case 19
ŒRDŒ119595).
                                                                           
                                                                           
  202 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 charges.  Corliss replied, ﬁ[I]t doesn™t really matter Duane.  I™m 
not going union, I™ll fight it fo
reverﬂ (Tr. 239
Œ240).
6  In agreement with the General Counsel, I find that Corliss™ 
foregoing statements to Crow were unlawful.  Considered both 
in combination and in context (i.e., after the Union was cert
i-fied and contract negotiations had begun), the st
atements would 
reasonably be understood to mean that the representation ca
m-paign and election had been futile; that Corliss would never 
enter into a collective
-bargaining agreement with the Union; 
and that a strike was inevitable.  See, e.g., 
Wolfe Electri
c, 336 
NLRB 684, 687 (2001), enfd. 314 F.3d 325 (8th Cir. 2002); 
Bolivar Tee
™s Mfg
. Co.
, 334 NLRB 1145, 1152
Œ1153 (2001), 
enfd. per curiam 61 Fed. Appx. 711 (D.C. Cir. 2003); 
Basic 
Metal 
& Salvage 
Co., 322 NLRB 462, 464 (1996); 
Ideal Elev
a-tor
 Corp.
, 295 NLRB 347, 351 (1989); and 
Cannon Industries
, 291 NLRB 632, 637 (1988). 
 Weldon, Williams & Lick
, Inc.
, 348 NLRB 822 (2006), cited 
by the Company, is clearly distinguishable.  The statement 
there was an isolated remark by a low
-level supervisor before
 the union became the bargaining representative, and could not 
otherwise reasonably be interpreted as a threat of futility under 
the circumstances.  Here, in contrast, the Union had already 
been elected and certified, and the statement was made by the 
Comp
any™s owner and president.  Further, it was not an isolated 
statement.  As discussed above, Scott Corliss had promised the 
drivers benefits and threatened them with plant closure without 
any objective basis during the preelection organizing campaign.  
Alth
ough those promises and threats occurred outside the 6
-month limitations period and are not alleged as separate unfair 
labor practices, they were clearly coercive.  See, e.g., 
South 
Jersey Sanitation
 Corp.
, 357 NLRB 
1446
 (2011); 
ADB Utility 
Contractors
, 35
3 NLRB 166, 168 (2008), reaffd. 355 NLRB 
1020 (2010); 
Valerie Manor
, Inc.
, 351 NLRB 1306, 1316 
(2007); 
Superior Emerald Park Landfill
, LLC
, 340 NLRB 449, 
459 (2003); 
Airtex Air Conditioning
, 308 NLRB 1135 fn. 2 
(1992); and 
Bakers of Paris
, 288 NLRB 991 (19
88), enfd. 929 
F.2d 1427 (9th Cir. 1991).  See also 
Progressive Electric
, Inc.
 v. NLRB
, 453 F.3d 538, 544 (D.C. Cir. 2006), and authorities 
cited there.
7  Finally, as discussed below, Co
-owner Tim 
Corliss and Dispatcher Randy Britt also made various unlawful 
postelection statements to employees indicating that the Co
m-pany would seek to rid itself of the Union and its supporters by 
unlawful means.  
 2.  
Co-Owner Tim Corliss
 a.  Tim Corliss
™ statement to Ozuna
 John Ozuna is also a relatively new driver.  Like Crow and 
other junior drivers, he was therefore assigned to a truck and 
6 There is no dispute that Scott Corliss made these statements to 
Crow.  As indicated above, Corliss did not testif
y, and there were no 
other witnesses to the conversation.  Nor does the Company™s posthea
r-ing brief articulate any reason to discredit Crow™s account.
 7 As indicated by the General Counsel, the promises and threats may 
therefore also be considered as backg
round evidence of animus in 
support of the 8(a)(3) allegations.  See, e.g., 
Wilmington Fabricators
, Inc.
, 332 NLRB 57 fn. 6 (2000); and 
Douglas Aircraft Co
., 307 NLRB 
536 fn. 2 (1992).  See also 
NLRB v. Relco Locomotives
, 734 F.3d 764, 
781
Œ782 (8th Cir. 20
13).
 trailer rather a newer transfer truck.  Unlike most of the truck 

and trailers, a
ll of the transfer trucks have air
-conditioning.  
And most drivers prefer them for this and other reasons.  Thus, 
when a transfer truck becomes available (as when a driver quits 
or is terminated), the Company normally offers it to the next 

senior driver, w
ho usually accepts it.  Regardless of the type of 
truck, however, each driver is normally assigned the same 
numbered truck day after day until a newer or better one b
e-comes available.  Thus, it is common for the more senior dri
v-ers to drive the same transf
er truck for several years.  (Tr. 48
Œ49, 92, 96, 107
Œ108, 224, 292, 360
Œ361, 395, 445
Œ446, 474
Œ475, 489
Œ491, 774
Œ745, 1040
Œ1043, 1144
Œ1145, 1192.) 
 Sometime in December 2012, Ozuna walked up to the third
-floor dispatch office after completing his trips to 
submit some 

paperwork.  When he got to the office, Tim Corliss was there 
talking to Britt.  Upon seeing Ozuna, who was considered a 
very good driver and had never given management any reason 

to believe he was prounion, Corliss said, ﬁPut him in the tran
s-fer truck and take the union guy out.ﬂ  Britt replied, ﬁWhoa, 
whoa, you™re jumping the gun, let™s not move too fast.ﬂ
8 As indicated by the General Counsel, under all the circu
m-stances, including the recent election campaign and Britt™s r
e-sponse, Tim Corliss™
 statement would reasonably be understood 
to mean that the Company intended to assign or reassign dri
v-ers to trucks based on their union sympathies, rather than se
n-iority in accordance with the normal practice.  
Indeed, as di
s-cussed below, this is precisel
y what the Company had recently 
done by removing senior driver Jeff Cope, one of the most 
vocal union supporters, from his transfer truck.
   And the Co
m-pany™s posthearing brief does not offer any alternative meaning 
or interpretation.  Accordingly, I find 
that the statement was 
unlawful.  See, e.g., 
Aircraft Hydro
-Forming
, Inc.
, 221 NLRB 
581, 590 (1975).
 b. Tim Corliss
™ statement to Crow
 Around May 2013, at the end of the workday, Crow a
p-proached Tim Corliss in the yard and spoke with him about the 
tension 
and uneasiness in the work atmosphere.  Crow told 
Corliss that he wanted to switch to driving one of the few belly 

dump trucks, which only run between the Company™s plants 
(plant to plant) rather than to construction sites with the tran
s-fers and truck and 
trailers.  Crow said he wanted to do this so 
that he ﬁdidn™t have to be playing both sides of union, nonu
n-ion,ﬂ and could ﬁjust kind of do my own deal and stay out of 
it.ﬂ  Corliss replied, ﬁYeah, you know, that™s kind of tough.  
We™ve been trying to keep 
the assholes away from the new 
people.ﬂ  (Tr. 249
Œ250.)
9 8 The relevant facts regarding this December 2012 incident are based 
on Ozuna™s testimony (Tr. 451), which was both credible and unco
n-
troverted.  Tim Corliss, like his brother, did not testify.  As for Britt, he 
did not deny that the incident occurred, that Tim Corliss made such a 
statement, or that he urged Corliss not to move so fast (counsel never 

asked him).  Although he testified th
at he did not recall ever himself 
telling Ozuna that he was going to put him in a transfer truck and take a 
prounion guy out (Tr. 1080), there is no allegation or testimony that he 
did so.
 9 Again, there is no dispute that Tim Corliss made this comment to 
Crow.
                                                                                                
  CORLISS
 RESOURCES
, INC
.  203 As indicated by the General Counsel, in context, Corliss™ 
comment would reasonably be understood to mean that the 
Company was trying to isolate prounion employees.  And, 
again, the Company has not of
fered any alternative meaning or 
interpretation.
10  Accordingly, I find that this comment was 
likewise unlawful.  See, e.g., 
Tyson Foods
, 311 NLRB 552 
(1993); and 
Montgomery Ward & Co
., 93 NLRB 640, 640
Œ641 
(1951), enfd. as modified 192 F.2d 160 (2d Cir. 1
951).
 3.  
Dispatcher Randy Britt
 Britt is related by marriage to both Scott Corliss and one of 
the openly antiunion drivers (Richard Vandyk), i.e., both are his 

brothers
-in-law.
11  He has worked for the Company for 24 
years, and has performed various jobs,
 including dump truc
k-driver, manager, and salesman.  He has also twice served as the 
aggregate dispatcher: from about 2005 to 2007, and again since 
April 2012, shortly after the union campaign began.  He has 
admittedly been the drivers™ supervisor and an a
gent of the 
Company at all times material to the case.  
 a. Britt
™s conversation with Mowatt
 John Mowatt
 has worked for the Company for over 9 years, 
and drives a transfer truck.  He has attended a couple of union 

meetings, but was not an open union supporter during the ca
m-paign.   
 Sometime around December 2012, as Mowatt was leaving to 
go home, Britt pulle
d him aside outside the drivers™ room.  Britt 
asked Mowatt, ﬁOff the record, what are you hearing about the 
Union from the other drivers?ﬂ  Mowatt replied, ﬁNothing.ﬂ  

Mowatt then asked Britt why the junior drivers were getting 
paid more than him.  Britt r
eplied, ﬁYou™re not, there is no way 
you™re getting a raise right now, not with the fucking Union 
here.ﬂ
12 10 As noted by the General Counsel, Crow testified that he did, in 
fact, understand Corliss™ reference to ﬁassholesﬂ to mean the prounion 
drivers.  However, the test for evaluating such statements under Sec
. 8(a)(1) of the Act is an objective one; i.
e., whether it would be reason
a-ble for an employee to conclude that a statement referred to the union 
or union activity.  See, e.g., 
Miami Systems Corp
., 320 NLRB 71 fn. 4 
(1995), affd. in relevant part 111 F.3d 1284 (6th Cir. 1997); and 
Smit
h-
ers Tire 
& Automotive
, 308 NLRB 72 (1992).  Accordingly, I have 
given no weight to Crow™s subjective interpretation of Corliss™ co
m-ment.
 11 Scott Corliss married Britt™s sister, and Britt married Vandyk™s 
sister.  Although Britt testified that Corliss will soon be his 
ex-brother
-in-law, they are ﬁvery closeﬂ and talk ﬁall the time.ﬂ (Tr. 54, 1050
Œ1051, 1122, 1130
Œ1132, 1193.)
 12 I credit Mowatt™s testimony about the conversation (Tr. 747).  
Although Britt testified to the contrary, there are significant problems 
with th
at testimony.  Britt testified that he did not recall asking Mowatt 
what the guys thought of the Union, and that he did not tell Mowatt that 
there was no way he would get a raise with the Union.  Indeed, he 
testified that he ﬁbarely talk[s]ﬂ to Mowatt.  (T
r. 1091
Œ1092.)   Howe
v-
er, Britt had earlier admitted in his direct testimony, before being sp
e-cifically asked about Mowatt, that he ﬁtalk[s] to every driver every day 
half a dozen times about everything,ﬂ including ﬁunion stuffﬂ (Tr. 
1091); that he talked 
to the drivers ﬁquite a bitﬂ regarding ﬁlots of 
thingsﬂ about the Union throughout the relevant period (Tr. 1067); and 
that he specifically asked drivers about what went on at union meetings, 

including how many drivers were there (Tr. 1068, 1089).   
 In agreement with the General Counsel, I find that Britt™s in
i-tial question to Mowatt about what other drivers were saying 
about the Union was unlawf
ul.  Britt testified that he typically 
engaged drivers in conversations about the Union simply b
e-cause, as a former driver, he was ﬁcurious.ﬂ  He also testified 

that he is himself a former union mechanic and ﬁa union 
guy.ﬂ
13  He suggested that he was tryin
g to protect the drivers 
from Scott Corliss, who ﬁobviouslyﬂ did not want a union, had 

ﬁbrokeﬂ a union once before, and might retaliate against the 

drivers if they were too ﬁbrashﬂ in asserting or voicing their 
union rights or sympathies.  See transcript 1
068, 1090
Œ1096, 
and the discussion infra regarding Britt
™s warning to driver and 
former dispatcher John Bobbitt to 
ﬁkeep it on the down low
.ﬂ  
However, Britt admitted that he is opposed to the Corliss dump 
truckdrivers having a union because the Company is
 a relativ
e-ly small family business and would lose its ﬁnicheﬂ (Tr. 1093
Œ1095).  And his reference in the same conversation to the 
ﬁfuc
king unionﬂ certainly evinces that hostility.
14  In any event, 
there is no evidence that Mowatt, who had not previously r
e-vealed his union sympathies, viewed Britt as his compatriot or 
protector (rather than as his immediate supervisor and Corliss™ 
brother
-in-law).  Accordingly, under all the circumstances, the 
question was coercive.  See generally 
Rossmore
 House, 
269 
NLRB
 1176, 1178 fn. 20 (1984), affd. sub nom. 
Hotel Emplo
y-ees Local 11 v. NLRB
, 760 F.2d 1006 (9th Cir. 1985).  See also 
Woodcrest Health Care Center
, 360 NLRB 415
 (2014).   
 I also find that Britt™s subsequent statement that there was 
ﬁno wayﬂ Mowatt
 would get a raise at that time because of the 
ﬁfucking unionﬂ was unlawful.  As indicated above, the stat
e-ment on its face reflects animus towards the Union, and would 

reasonably be understood to mean that the Company would 
deny employees raises because o
f that animus.  Contrary to the 
Company™s posthearing brief (p. 106), there is nothing in the 
statement itself, the context of the conversation, or the record as 

a whole to suggest that Britt was simply making a legal point 
about the Company™s statutory ob
ligation to bargain in good 
faith with the Union over wages, hours, and working conditions 
to an overall agreement or impasse, or that the statement would 

reasonably be interpreted as such.  Accordingly, it was likewise 
coercive.  See generally 
Earthgrains
 Baking Co
s., 339 NLRB 
24 (2003), enfd. 116 Fed. Appx. 161 (9th Cir. 2004); and 
Wel
l-stream Corp
., 313 NLRB 698, 707 (1994).  
 b.  Britt
™s statement to Jackson
 Darryle Jackson was a driver for the Company for 11 years, 
from 1992 until he voluntarily left in
 late January 2013.  He 
drove a belly dump the first 2 years, then a truck and trailer for 

several years, and again a belly dump for the last 6 months.
15  He also worked as a dispatcher for a brief period in 2006.   It 
was common knowledge that he was on m
anagement™s side 
13 See Tr. 190 (ﬁI am just kind of a union guyﬂ), and 1093 (ﬁI am, at 
heart, a union guy, which Corliss might beat me up if he heard me say 
itﬂ).
 14 See, e.g., 
A. D. Connor, Inc
., 
357 NLRB 
1770
 (2011).  
 15 See Jackson™s 2012 daily trip sheets, R. Exh
. 68 [flash drive], 
which indicate that he resumed driving belly dumps (408 and 406) on 
June 29, 2012.  See also Jt. Exh. 2 (list of trucks by number); and Tr. 
795.   
                                                                                                
  204 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 during the 2012 representation elections (Tr. 66, 97
Œ99).
   In-deed, in mid
-September 2012, about 2 weeks before the rerun 
election, Tim Corliss actually asked him to participate in a ﬁs
e-cret squirrel job.ﬂ  Corliss told him that the Compan
y wanted to 
move Jackson out of his belly dump, pull the CB radio out of it, 
and put Cope in it so that Cope would just drive from plant to 

plant all day and could not ﬁbadmouthﬂ the Company over the 
CB in his transfer truck.
16  Jackson talked Corliss out 
of doing 
this at the time, because he personally liked driving the belly 
dump plant to plant all day, and had asked for and been given 
the truck after the first election.  However, he decided to leave 
the Company shortly thereafter to get away from the who
le 
ﬁmess.ﬂ
 (Tr. 50
Œ52, 56
Œ59, 66, 93, 97
Œ99.)
17   During his last few months at the Company, Jackson and 
Britt talked numerous times about the Union.  They were cas
u-al, friendly conversations, usually early in the morning, when 

Jackson came in to wash his 
truck, and before the transfer
-truck 
and truck
-and
-trailer drivers arrived.  However, Britt repeatedly 
made statements during the conversations such as, ﬁScott™s just 
not going to let it happen,ﬂ and ﬁScott™s not going to let the 
Union [in] because Scott w
ill sell everything he owns to fight 
the Union.ﬂ  (Tr. 54
Œ55, 65
Œ68.)
18 Like Scott Corliss™ own statements to Crow, I find that 
Britt™s foregoing statements to Jackson were unlawful, as they 

would reasonably be understood to mean that the representation 
campaign and election had been futile, and that Corliss would 
sell the business before signing a contract with the Union.  It is 
of no significance in this regard that Jackson and Britt were 
friends, or that Jackson was already known to be against the 
Union.
  As noted above, the test in evaluating such statements 
is an objective one; it makes no difference whether the listener 
was actually coerced.  To hold otherwise would give unlimited 
license to managers and supervisors to say whatever they wan
t-ed to frien
dly and/or known antiunion employees
Šincluding 
unsupported predictions of plant closure and other statements 

that would normally be considered hallmark violations of the 
Act
19Šknowing that those employees were likely to repeat or 
disseminate the statements
 to other employees in the voting 
unit.  
 Indeed, there is reason to believe this is precisely what o
c-curred here.  Jackson testified that he talked about the Union, 
not only with Britt, but also with everybody who worked in the 
16 Based on the record as a whole, I find that Corliss™s comment 
about Cope ﬁbadmouthing
ﬂ the Company referred to Cope™s outspoken 
support for the Union, and that the comment would reasonably have 
been interpreted as such.  Indeed, the Company does not contend ot
h-
erwise.  I also infer that Scott Corliss was party to the plan, as Tim 

Corliss u
sed the plural personal pronoun ﬁweﬂ and indicated that Scott 
might also talk to Jackson about the plan.
 17 As indicated above, Tim Corliss did not testify.  Jackson™s test
i-mony regarding the ﬁsecret squirrelﬂ phone conversation is therefore 

undisputed.  Although Corliss™ statements during that conversation are 
not alleged as a separate unfair labor practice, as discussed below they 
are obviously relevant to the complaint all
egations regarding Cope.   
 18 Jackson™s testimony about Britt™s statements is undisputed.  Britt 
did not deny either that the conversations occurred or that he made such 

statements (counsel never asked him).  See Tr. 1090
Œ1091.   
 19 See, e.g., 
Overnite T
ransportation Co
., 333 NLRB 1392, 1394 
(2001).
 Company (who were also his 
friends), and that he said the same 
thing Britt said many times.
20  Cf. 
Wabash Transformer Corp
., 
215 NLRB 546, 549, 553 (1974) (manager™s statement to e
m-ployee that the plant would close if the union won violated 
Section 8(a)(1) even though the manager kn
ew that the e
m-ployee was strongly procompany and antiunion);
 Nu-Skin I
n-tern
ational
, Inc
., 320 NLRB 385, 397 (1995) (supervisor™s 
tearful statement to two employees, ﬁDon™t these people unde
r-stand that if the Union is voted in, this place will close down?ﬂ 
violated 8(a)(1) even though the two employees were strong 

company supporters); and 
Phillips 66 (Sweeny Refinery
), 360 NLRB 24
 (2014) (supervisor™s statement to lead operator
 that 
the company would probably make lead operator a salaried 
position in the eve
nt the union came in violated 8(a)(1) even 
though they had known each other for 30 years and were 
friends).
 c.  Britt
™s conversations with Bobbitt
 John Bobbitt has worked for the Company for approximately 
15 years.  For the first 7 years he was a dump truc
kdriver.  He 
then worked for about a year with Britt as assistant dispatcher, 

and for another year thereafter as salesman.  He and Britt then 
switched jobs, and he became the dispatcher, which he did for 

the next 7 years, until April 2012, shortly after th
e union ca
m-paign began.  He left at that time because Britt, who Bobbitt 

considered a friend, told him that he had a ﬁtarget on his 
backﬂ
Šthat Scott Corliss thought the drivers might have co
n-tacted the Union because of the way Bobbitt was dispatching 
them.
   
However, Corliss called Bobbitt a few weeks later, in 
mid
-May, and asked him to come back.  Corliss did not offer to 
return Bobbitt to the dispatcher position (which Britt now again 
occupied), but said he would put Bobbitt in a transfer truck for 
a mont
h, and then move him into a sales position after termina
t-ing the current salesman.  
 During either that or a subsequent conversation, Corliss also 
mentioned the upcoming May 25 hearing to determine the 

scope of the voting unit.  He had apparently learned t
hat Bo
b-bitt had been subpoenaed by the Union to testify at the preele
c-tion hearing.  Corliss said he knew Bobbitt had to go to the 
hearing, and that he would not tell him what to say, but he rea
l-ly did not want the Union in.  He also told Bobbitt during th
is 

or a subsequent conversation that he needed him to vote against 
the Union in the election, and Bobbitt agreed to do so.
 Bobbitt subsequently did, in fact, testify under subpoena at 
the May 25 preelection hearing.  He returned to the Company 
as a unit dr
iver a few days later, and remained in that position 
during and after both of the 2012 elections (Corliss put som
e-one else in the sales position).  He has never expressed his 
opinion about the Union, and attended only one union meeting, 
on Saturday, Januar
y 26, 2013, after the Union was certified, 
when two of the drivers, Michael Anderson and Brian Tilly, 

were elected to be the union bargaining representatives.
21   20 See also GC Exh. 18 (antiunion Facebook page).
 21 The foregoing facts are based on Bobbitt™s testimony (Tr. 538
Œ548, 570
Œ572, 633
Œ635, 691
Œ692, 728
Œ730, 735), which was both 
credible and uncontroverted.  As
 previously noted, Scott Corliss did not 
testify.  As for Britt, he never expressly or clearly denied that he told 
                                                                                               
  CORLISS
 RESOURCES
, INC
.  205 On Monday, January 28, 2 days after he attended the union 
meeting, Bobbitt called in as usual
 to get his start time and first 
assignment for the day from Britt.  After giving Bobbitt the 
information, Britt told Bobbitt that he should keep the whole 
union thing ﬁon the down low.ﬂ  Bobbitt did not respond.   
 Later that morning, Britt brought up the
 subject again when 
Bobbitt went up to the dispatch office to say goodbye to Jac
k-son.   Britt said, ﬁI heard Brian Tilly was a committee me
m-ber.ﬂ When Bobbitt did not respond affirmatively, Britt said, 
ﬁWell, what did you think about the meeting . . . were
 you at 
the meeting?ﬂ  Bobbitt replied, ﬁWell, obviously you know I 
was at the meeting because you™re asking me about it.ﬂ  Britt 
said, ﬁWell, what do you think of it?ﬂ  Bobbitt just shrugged his 
shoulders.
22 Britt raised the subject again 2 days later, on
 January 30.  
When Bobbitt called in for his dispatch time, Britt said he had 
heard Tim and Scott Corliss talking about Anderson, Tilly, and 
the Cope brothers (Jeff™s brother Todd was also an openly pr
o-union driver), and they were not too happy with them. 
 He told 
Bobbitt, ﬁYou™d better be on the fence and keep this on the 

down low.ﬂ  Britt repeated the same advice later that morning, 
both when Bobbitt went upstairs to fill out a vacation request 

form, and again when he subsequently called Bobbitt on his ce
ll 
phone.  Britt asked Bobbitt if he understood what he meant, and 

warned him that the Corliss brothers ﬁlike to get even.ﬂ  Bobbitt 
assured Britt that he would keep it on the down low.
23 In agreement with the General Counsel, I find that Britt™s 
questions
 and statements to Bobbitt on January 28 were unla
w-ful, both because they constituted unlawful interrogation, and 
Bobbitt that he had a ﬁtarget on his back,ﬂ and admitted that he told 
Bobbitt that Corliss was not happy with him.  See Tr. 1081
Œ1083. 
 22 I credit Bobbitt™s testimony about these conversations with Britt 
(Tr. 573
Œ574).  I reject the Company™s argument (Br. 105) that it 
ﬁmakes no logical senseﬂ that Britt would tell Bobbitt to keep his union 

sympathies ﬁon the down lowﬂ because Scott Corliss 
already knew that 
Bobbitt had testified on behalf of the Union at the preelection hearing 7 
months earlier.  As indicated above, Corliss knew that Bobbitt had been 
subpoenaed by the Union, and thus had no choice but to testify.  Mor
e-over, Bobbitt assured C
orliss at the time that he would vote against the 
Union in the election if Corliss hired him back.  Finally, Britt himself 
never denied that the conversations occurred.  Nor did he expressly or 
clearly deny that he told Bobbitt to ﬁkeep it on the down low.
ﬂ  Rather, 
he appeared to explain it, testifying, 
 [H]ave I said something of that nature to John, ﬁon the down low?ﬂ  I 
don™t care if John Bobbitt is union.  I don™t care if Rich Vandyk isn™t 
union.  I really don™t.  So, my thing that I said to John, whic
h I think 
we are talking about, was, ﬁDon™t be brash about it.  I don™t care if 
they are union or not union.  Nothing good is going to come out of 
kicking Corliss in the teeth.  You know, you can be union but don™t 
rub it in his face, you know.  Nothing go
od is going to come out of it.ﬂ  
Something of that nature is what I was saying. 
[Tr. 1085 [quotation 
marks from court reporting service™s transcript]
.] As noted earlier, he also admitted that he asked drivers about what went 
on at union meetings.  
 23 For 
the same reasons noted above, I credit Bobbitt™s testimony 
about these additional conversations with Britt (Tr. 575
Œ577).  See also 
Britt™s testimony 
(Tr. 1133
Œ1137
) (admitting that he has said the same 
or similar things to a couple of guys, and naming sev
eral prounion 
drivers he thinks are being ﬁbrashﬂ in their union support, including the 
Cope brothers and bargaining representatives Anderson and Tilly).  
 because they would reasonably cause Bobbitt to believe that 
union activities were under surveillance.  Again, considering all 

the circumstance
s leading up to and surrounding the convers
a-tions, it makes no difference that Bobbitt considered Britt his 
friend.  
Cf. 
Bruce Packing Co.
, 357 NLRB 
1084
 (2011) (supe
r-visor™s questioning of employee about union activity violated 
8(a)(1) even though the 
conversation occurred after the e
m-ployee™s shift and the supervisor was her 
friend
 and godfather 
to one of her sons); and 
Woodcrest Health Care Center
, supra 
(supervisor™s statements to employee that he should ﬁwatch his 
back,ﬂ ﬁbe careful,ﬂ  ﬁtone it down
,ﬂ and ﬁkeep it under wrapsﬂ 
unlawfully created the impression of surveillance notwithstan
d-ing their friendly relationship).  See also 
Relco Locomotives, 

Inc
., 358 NLRB 
298 (2012), enfd
. 734
 F.3d 
764
 (8th
 Cir. 
2013)
.   I also find that Britt™s additional c
omments on January 
30 violated 8(a)(1), as they would reasonably be interpreted as 
a threat that the Corliss brothers would retaliate against drivers 

who openly engaged in union activities.   Cf. 
Jordan Mar
sh Stores Corp
., 317 NLRB 460, 462 (1995) (manager
 warned 
employee to ﬁwatch outﬂ or ﬁwatch your backﬂ in reference to 
union activity); and 
Springfield Hospital
, 281 NLRB 643, 653 
(1986) (supervisor stated that he would ﬁget evenﬂ with e
m-ployee for signing petition). 
 d.  Britt
™s conversation with Ozuna
 As discussed earlier, Ozuna is a relatively new driver who 
did not openly take a position on the Union during the ca
m-paign.  One evening in March 2013, Britt called Ozuna on the 

CB and asked him to come up to the dispatch office after he 
parked his truck.  
When he arrived, both Britt and Tim Corliss 
were there, and Britt asked Ozuna to go out into the hallway.  
Britt then followed him out, leaving Corliss in the office.  Britt 

told Ozuna that the Corliss brothers were looking at him and 

wondering who he was.
  He told Ozuna to keep his nose clean 
and not to be seen talking to the union guys because, after the 

Company went nonunion, it was going to get rid of all of them.  

Ozuna responded that he said hi to everybody, and did not draw 

the line by whether they w
ere union or nonunion members.  
Never
-theless, he subsequently avoided talking for too long to 
known prounion drivers, such as the Cope brothers, Anderson, 

and Tilly, particularly in the yard, where there are cameras.
24 Like Britt™s statements to Bobbitt, 
Britt™s foregoing stat
e-ments to Ozuna would reasonably create an impression of su
r-
veillance and threaten drivers that they would be discharged for 

engaging in activity that the Company perceived as prounion.   
Accordingly, in agreement with the General Cou
nsel, I find that 
they were unlawful as well.
 See also 
Pratt (Corrugated Logi
s-tics)
, 360 NLRB 304
 (2014); 
Statler Industries
, 244 NLRB 
144, 149 (1979), affd. and remanded on other grounds 644 F.2d 

902, 904 (1st Cir. 1981); and 
Sandy
™s Stores
, 163 NLRB 728, 
24 I credit Ozuna™s testimony about his conversation with Britt (Tr. 
453
Œ454, 472).  Britt never den
ied that he had a conversation with 
Ozuna in the hallway or that he told Ozuna not to be seen talking to 
prounion drivers because the Company would get rid of them after it 
became nonunion again (counsel never asked him).  As for whether he 
ever told Ozuna
 to ﬁkeep his nose clean,ﬂ Britt testified that he did not 
recall doing so, but admitted that he used the phrase often (Tr. 1080
Œ1081). 
                                                                           
                                                
  206 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 736 (1967), enfd. in relevant part 398 F.2d 268, 270 (1st Cir. 
1968).  
 e.  Britt
™s conversation with Tilly
 Brian Tilly has worked for the Company for 15 years, and is 
one of the most senior drivers in the aggregate department.  He 

was not 
a vocal or open union supporter during the campaign.  
However, as indicated above, on January 26, 2013, he was 
elected with Anderson to be on the union bargaining team.  
 About 6 weeks later, on March 6, Tilly went up to the di
s-patch office and invited Bri
tt to join him and some of the dri
v-ers at a local restaurant for a get
-together after work.  Britt r
e-sponded, ﬁWhy the fuck would I want to go to drink with a 
bunch of backstabbers?ﬂ  Tilly asked him who he was talking 
about, and Britt initially said, ﬁeve
ryone.ﬂ  However, he eve
n-tually said that Tilly was the backstabber because he had told 

Vandyk (who, as noted above, is Britt™s brother
-in-law and one 
of the openly antiunion drivers) that Britt had wrongly accused 

the Union of sending a letter to the Comp
any that effectively 
outed Mowatt as a union supporter.  Britt was upset because he 
believed Tilly, who he had known and worked with for many 
years, was calling him a liar.  Britt told Tilly, ﬁWe have the 
numbers and we™re going to get all of you guys out.
ﬂ  He then 
told Tilly to ﬁget the fuck outﬂ of his office.
25 Contrary to the General Counsel, I find that the evidence 
fails to establish that Britt called Tilly a ﬁbackstabberﬂ because 
of Tilly™s support for the Union or that the statement would 
reasonabl
y be interpreted as such.  Rather, Britt made clear that 
he was upset because Tilly called him a liar.
26  Accordingly, 
this allegation is dismissed.
27  However, in agreement with the General Counsel, I find that 
Britt™s subsequent statement, ﬁWe have the n
umbers and we™re 
going to get all of you guys out,ﬂ was unlawful, as it would 

reasonably be understood in context to mean that the Company 
would fire all of the union supporters after getting rid of the 
Union.  As previously noted, the antiunion drivers we
re conti
n-25 I credit Tilly™s testimony about his conversation with Britt (Tr. 
371
Œ375, 414, 426
Œ432).  Although Britt denied tha
t he called Tilly a 
ﬁbackstabber,ﬂ he admitted that the conversation occurred and that he 
called Tilly something else and told him to get out of his office.  As 
noted below, he also admitted that he called Bobbitt a ﬁbackstabberﬂ 
the very next day.  (Tr. 1
075
Œ1076.)   Finally, he did not deny that he 
told Tilly the Company had the numbers and would ﬁget all of you guys 
outﬂ (counsel never asked him).
 26 The General Counsel does not allege that Britt™s initial statement 
that ﬁeveryoneﬂ was a backstabber viol
ated the Act.
 27 The General Counsel alleges that Britt likewise unlawfully called 
Bobbitt a ﬁbackstabberﬂ over the CB radio on March 7, 2013.   I di
s-miss this allegation as well.  It is undisputed that Britt called Bobbitt a 
ﬁbackstabberﬂ after Bobbitt co
mmented over the CB that two less se
n-
ior drivers had pulled out of the plant ahead of Tilly.  There was no 
mention of the Union during the conversation and Bobbit was not a 
strong union supporter, either in fact or by reputation.  Nor is there any 
record e
vidence that Bobbitt was the author or subject of any unfair 
labor practice charges at the time.  The record discloses only one 

charge filed as of that date, which alleged only that the Company had 
discriminatorily removed Cope from his transfer truck (GC 
Exh. 1(a)).  
Thus, under the circumstances, Britt™s comment would more reasonably 
be interpreted simply as pique over a former fellow dispatcher que
s-tioning his dispatch decisions. 
 uing to campaign against the Union in order to eventually d
e-certify it.  (See GC Exh. 10; and Tr., 264, 282
Œ283, 374.)  Fu
r-ther, as discussed above, Britt made similar unlawful stat
e-ments to both Bobbitt and Ozuna around the same time indica
t-ing t
hat the Company would discharge or otherwise retaliate 
against prounion drivers after getting rid of the Union.  
 f.  Britt
™s statement to Anderson
 Michael Anderson has worked for the Company for about 10 
years.  As indicated above, he openly supported the
 Union du
r-ing the campaign and was elected, along with Tilly, to the u
n-ion bargaining team.  
 In late April 2013, Anderson called the dispatch office and 
asked Britt to mark him and Tilly down as off work on May 3, 

14, and 30 for the contract negotiations.
   Britt responded that 
he had already marked other drivers down as off on those days, 

and that he did not really have to do what Anderson was asking.  
Anderson replied, ﬁI know you don™t, we can do it formally, it™s 
been okay before,ﬂ adding, ﬁAll you hav
e to do Randy is tell 
your buddy Scott to sign a contract and then we won™t have to 

do this no more.ﬂ  Britt replied, ﬁThat ain™t never gonna ha
p-pen,ﬂ and something to the effect that he would be ﬁdead or 80 

or retiredﬂ before that happened.
28  For the 
same reasons discussed above with respect to the 
similar statements Britt and Scott Corliss made to Jackson and 

Crow, respectively, I find that Britt™s statement to Anderson 
was likewise unlawful.
 g.  Britt
™s statements to Crow
 As indicated above, Duane Cr
ow is a relatively new driver 
who the Company typically lays off during the slowest winter 
months.  In March 2013, he had a number of telephone conve
r-sations with Britt about coming back to work for the upcoming 
busy season.  During one of those conversati
ons, he and Britt 
talked about whether it was better to be union or nonunion.  
Britt said that, in his opinion, Crow would be better on the no
n-union side versus the union side, and Crow agreed that he 

would be better nonunion.
29   About 2 months later, in 
May 2013, Crow went up to the 
dispatch office after work to ask Britt about his initial assig
n-ments the following day.  While Crow was waiting in the hal
l-
way for Britt to finish a conversation with another driver, he 
28 I credit Anderson™s testimony about this phone conversation with 
Britt 
(Tr. 160
Œ161).   Again, Britt never denied that he had a convers
a-tion with Anderson about him and Tilly getting time off for negoti
a-tions (counsel never asked him).  Although Britt did not recall ever 
saying that Corliss would never sign a contract, and de
nied that he 
would have made such a comment to Anderson, Anderson™s testimony 
is more credible.  As discussed above, Britt admitted that he frequently 
talked to the drivers about union matters; it is undisputed that Britt 
made similar statements to Jackson
 around January 2013; and it is also 
undisputed that Scott Corliss himself made a similar statement to Crow 

in March 2013.
 29 I credit Crow™s testimony regarding his March conversation with 
Britt (Tr. 233).  Britt never specifically denied that the convers
ation 
occurred (counsel never asked him).  And while Britt testified that he 
ﬁwouldn™t have carried on any type of conversationﬂ with Crow (Tr. 
1074), I discredit this testimony for the same reason I discredited his 
similar testimony regarding his conversa
tion with Mowatt.     
                                                                                                
  CORLISS
 RESOURCES
, INC
.  207 saw Darrin Rousseau, the truck supervis
or.  Crow jokingly 
asked if he could get one of the Company™s beautifully refu
r-bished mixer trucks if he transferred to the concrete side.  
Rousseau laughed and said that particular truck was already 
spoken for, but he would be happy to put Crow in a diffe
rent 
truck.  At that point, Britt became free, so Crow left Rousseau 
and went into the office.  Crow told Britt that he was ﬁthinking 
about going to the concrete side.ﬂ  Britt replied, ﬁWhoa, whoa, 
wait a minute, we need you for the vote, unless you™re for
 the 
Union.ﬂ  Crow replied, ﬁI™m not for the Union, Randy, you 
know that.ﬂ
30   Contrary to the General Counsel, I find that the evidence 
fails to establish that Britt™s statements to Crow during their 

March telephone conversation were unlawful.  An employe
r is 
generally free to state its opinion that employees would be be
t-ter off without a union.  See 
Langdale Forest Products
 Co.
, 335 
NLRB 602 (2001), and cases cited there.  Moreover, here, it is 
unclear whether Britt or Crow initiated the conversation abou
t being union versus nonunion, or in what context Britt expressed 
his opinion on the matter.  Accordingly, this allegation is di
s-missed.  
 However, in agreement with the General Counsel, I find that 
Britt™s subsequent statement to Crow during the May conve
rsa-tion was unlawful, as it would reasonably be understood to 

mean that transfer requests and other personnel matters would 
be considered and evaluated based on a driver™s union symp
a-thies.  Contrary to the Company™s contention, the evidence does 
not show 
that Britt™s comment was made in a joking manner or 
tone.  Although Crow had previously joked around with Rou
s-seau in the hallway about getting a particular mixer truck, Crow 
testified that he was not joking when he told Britt in the office 
that he was thi
nking about going to the concrete side, and that 
Britt did not appear to be joking either (Tr. 264).
31   B.  Alleged Retaliation Against Cope, Sturdivan, 
 and Crow
 As indicated above, the complaint also alleges that the Co
m-pany carried out its unlawful thr
eats by taking certain adverse 
actions against drivers Jeff Cope, Don Sturdivan, and Duane 
Crow after the rerun election.  The General Counsel contends 

that the Company did so because they were known or perceived 
30 I credit Crow™s testimony regarding his May conversations with 
Rousseau and Britt (Tr. 235
Œ238).  As indicated above, there was a lot 
of conversation at the time about a third vote to decertify the Union.  
(See also GC Exh. 18 (an
tiunion Facebook page); and 
(Tr. 150
Œ153
), 158, 1061.  Further, Rousseau offered a weak denial regarding his 

hallway conversation with Crow, testifying only that he did not recall 
the conversation (Tr. 871).  As for Britt, I discredit his denial (Tr. 1073)
 for the same reasons I have discredited his denials regarding his co
n-
versations with Mowatt and Anderson.    
 31 Continental Can Co.
, 282 NLRB 1363 (1987), cited by the Co
m-pany, is therefore distinguishable.  Compare also 
Washington Fruit & 

Produce Co.
, 343 NLRB 1215
, 1216
 fn. 9 (2004) (disavowing judge™s 
reasoning that supervisor™s statement was not a threat because he was 
joking).  The General Counsel also alleges that Britt™s statement during 
the May conversation constituted an unlawful interrogation un
der the 
standards set forth in 
Rossmore House
, supra.  I need not reach this 
issue as such a finding would be cumulative and not affect the remedy.  
Gaylord Chemical Co
., 358 NLRB 
525, 525
 fn. 1
 (2012).
 as prounion and/or because they testified a
t the pre and post
e-lection hearings or cooperated in the Board™s unfair labor pra
c-tice investigation, in violation of Section 8(a)(3) and/or (4) of 
the Act.  
 The appropriate test for evaluating such 8(a)(3) allegations is 
set forth in 
Wright
 Line
, 251 NLR
B 1083 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).
  Under that test, the General Counsel must prove by a prepo
n-derance of the evidence that 
the employee™s union activity 
was 
a substantial or motivating factor 
in the discip
linary or other 
adverse action
.  The 
General Counsel can make a sufficient 
initial showing in this regard by demonstrating that (1) the e
m-ployee engaged in union activity and the employer knew it, or 

the employer believed or suspected that the employee eng
aged 
in or was likely to engage in such activity, and (2) the employer 
had animus against such activity.  
If the General Counsel makes 
the required initial showing, the burden shifts to the employer 

to 
establish
 by a preponderance of the evidence
 that 
it would 
have taken the same action even
 in the absence of the emplo
y-ee™s union activity.
  See 
Consolidated Bus Transit,
 350 NLRB 
1064, 1065 (2007)
; Multi
-Ad 
Services
, 331 NLRB 1226, 1240 
(2000), enfd. 255 F.3d 363 (7th Cir. 2001), and cases cited 

there.  See 
also 
Concepts & Designs, Inc. v. NLRB
, 101 F.3d 
1243 (8th Cir. 1996).
  A similar analysis is applied in evalua
t-ing 8(a)(4) allegations that an employer has retaliated against 
an employee for filing charges or giving testimony under the 

Act.  
Newcor, Inc
., 351 NLRB 1034 fn. 4 (2007).
 Applying the foregoing analysis, for the reasons set forth b
e-low, I find that the Company unlawfully removed Cope from 
his transfer truck and discharged Sturdivan, but did not othe
r-wise unlawfully retaliate against Cope and Crow
 in the manner 
alleged.
 1.  Retaliation against Jeff Cope
 a.  Removing Cope from his transfer truck
 Jeff Cope has worked for the Company for 14 years and 
drove one of its newest, 2006 model transfer trucks (337) for 
approximately the last 3 of those years 
prior to the relevant 
events here.  He was one of the most outspoken and enthusia
s-tic supporters of the Union during the campaign.  He would talk 
up the Union daily, in the parking lot, drivers™ room, throug
h-out the facility, to anyone who would listen.  H
e also spoke 
about his views to supervisors, including Britt, who he consi
d-ered a friend and had coffee with every morning in the dispatch 
office before going out, and Rousseau.  (Tr. 111, 120, 297, 
336Œ337, 454
Œ455, 477
Œ480, 548, 1135.)  He was also named
 as a witness in support of the Union™s July 26, 2012 objections 

to the first election (GC Exh. 6).
 In late September 2012, Cope took truck 337 into the shop 
because there appeared to be an oil leak in the top of the tran
s-mission.  He then took the followi
ng week off for a previously 

planned vacation.  When he returned to work on October 1, 
shortly after the rerun election, he went back to the shop to get 
his truck; however, the mechanic told him it was still down.  So 
Cope went to see Britt, who put Cope i
n two older 2000 truck 
and trailers over the next few days instead (322 and 321).  
 Around this time, truck 337 was released from the shop.  
However, it continued to sit for a couple of days.  Britt, who 
                                                 208 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 never liked to leave a new transfer truck sitting,
32 talked to 
Scott Corliss about this.  However, according to Britt, Corliss 
told him to just ﬁleave it openﬂ for the time being, without fu
r-ther explanation (Tr. 1035
Œ1036, 1119).   Britt subsequently 
reported this to Cope, when he asked about getting 337 b
ack 

(Tr. 533), and assigned him to even older, 1994 truck and trai
l-ers (303, 302, and 308) over the next few weeks.
 About this time, the Company began using 337 as a spare or 
loaner truck for other drivers when their trucks were down for 

refurbishing or re
pair.  This, of course, did not escape Cope™s 
attention, and after driving 308 for a few weeks
Šwhich, like 
303 and 302, he considered ﬁa write
-up waiting to happenﬂ
33Šhe decided to stop accepting such assignments. 
 He continued 
coming in early to see if Br
itt needed him, but would usually 
decline work if Britt was going to put him in 308 or other old 
truck and trailer.  Cope told Britt that he was going to file an 
NLRB charge over the matter, which the Union did on his b
e-
half shortly thereafter, on November
 14, 2012.  (Tr. 534
Œ536, 
1038
Œ1039, 1113; GC Exh. 1(a).) 
 Over the next several months, Britt occasionally joked 
around with Cope by telling him that he should drive a belly 

dump truck.  Britt never forced anyone to drive a belly dump 

because
 they just we
nt back and forth between the plants all 
day, and, unlike Jackson, most drivers did not like driving 

them.
34  However, with Scott Corliss™ approval, in late March 
2013, after Jackson quit and business started picking up, Britt 

formally offered a belly dump
 to Cope, and Cope agreed to 
give it a try.  
 Cope continued to drive the belly dump for several months 
thereafter, until a few weeks before the unfair labor practice 
hearing, when he was put into one of the 1998 transfer trucks 
(325).
35  In the meantime, 
in early May, Jesse Flanders, a 6
-year employee and vocal antiunion driver, asked for and was 
assigned 337 to drive on a regular/daily basis, which he conti
n-ued to do as of the hearing.  (Tr. 457, 497
Œ499, 502, 517
Œ518, 
522, 532, 802, 1040, 1032
Œ1034, 1111
Œ1112; GC Exh. 18; R. 
Exhs. 46, 68 [flash drive].)
36 I find that the General Counsel has made a sufficient sho
w-ing under 
Wright line
 that Cope™s outspoken support of the 
Union was a substantial or motivating factor in not returning 
him to truck 337 after t
he reported oil leak was repaired.  The 
Company does not dispute, and I find, that Scott Corliss was 
aware of Cope™s strong support for the Union.  As discussed in 
the previous section, there is also abundant evidence of his 
animus and intent to unlawfully
 retaliate, not only against union 
supporters generally, but against Cope specifically.  Indeed, just 
32 See Tr. 1037
Œ1038 (ﬁI like to have the transfer tr
ucks full. They 
are
Šthey are worthy of
ŠI mean, there is no way I want to sit a tran
s-fer truck because you can use them on any job.ﬂ)
. 33 Cope testified that, based on his understanding of new rules, i
n-
fractions may be recorded on a driver™s license, even i
f the employer 
rather than the driver is responsible or at fault (Tr. 498).  And the Co
m-pany offered no testimony or evidence to the contrary.
 34 See Tr. 121
Œ123, 959, 997, 1032
Œ1033, 1312, and 1634.
 35 The record provides no explanation why the Company reassigned 
Cope from the belly dump to transfer truck 325.  
 36 Whenever there are discrepancies between witness testimony and 
a driver™s daily trip sheets, I have given greater weight to the latter.  
 a week before Cope took 337 into the shop, Tim Corliss di
s-closed to Jackson that he and Scott Corliss had a ﬁsecret squi
r-relﬂ plan to remove Cope from 337
 and isolate him in Jackson™s 
belly dump.  
 Given this strong evidence of a discriminatory motive, the 
Company™s rebuttal burden is substantial.   
Bally
™s Park Place, 
Inc. v. NLRB
, 646 F.3d 929, 93
6 (D.C. Cir. 2011).  In any 
event, I find that the Company 
has failed to meet it.  As noted 
above, Scott Corliss, who made the decision to keep Cope out 

of the truck, did not even testify.
37  And Britt testified that 
Corliss did not tell him why he decided to keep Cope out of the 
truck.  While Britt speculated, ba
sed on his observations about 
how 337 was subsequently used, that Corliss wanted to use 337 
as a spare or loaner truck (Tr. 1036
Œ1037), this explanation 
makes no sense.  As indicated above, 337 was one of the ne
w-est transfer trucks in the fleet, and Britt 
admitted that transfer 

trucks should always be full and never sit.   Britt also admitted 
that it is better for the Company to keep drivers in their a
s-signed truck (Tr. 1042), and that there were many other trucks 
available for the drivers (most of whom wer
e junior to Cope) to 
use as spares or loaners when their assigned trucks were in the 
shop (Tr. 1030, 1037).   Moreover, the only reason Britt could 

offer why Corliss might have selected 337 as the spare
Šbecause it was ﬁdownﬂ (Tr. 1120
Œ1121)
Šis both inconsi
stent 
with the facts and illogical.  Truck 337 was not down at the 
time Corliss told Britt to ﬁleave it openﬂ; it had already been 
fixed.  And if it was still down, it could not have been used at 
all.   
 I also reject the various other, equally speculative
 justific
a-tions proffered by the Company in its posthearing brief.  For 
example, the Company cites Cope™s testimony that he did not 
really need or want to work a full 40
-hour week (Tr. 530).   
However, as indicated above, business normally decreased in 

the
 winter.  And there is no evidence that the Company had  
removed Cope from 337 during previous slow seasons.  Nor is 

there is any evidence that this was actually the reason Corliss 
did not put Cope back in 337 after it was fixed.  
 The Company also cites B
ritt™s testimony that he would not 
have put Cope back into 337 after November 2012 without 
Scott Corliss™ approval because Cope had filed an unfair labor 
practice charge over the matter (Tr.  1038
Œ1039).   However, 
again, this testimony tells us nothing ab
out why Scott Corliss 
did not approve putting Cope back into 337.  And even if it did, 
it would not really help.  See 
Pergament
 United Sales
, 296 
NLRB 333 (1989), enfd. 920 F.2d 130 (2d Cir. 1990)
 (finding 
violation where personnel director admitted that e
mployees 
were not hired because 
of pending unfair labor practice char
g-es)
. See also 
Carey Salt Co
., 360 NLRB 201, 201 fn. 4 and JD 
at 11 (
2014) (finding violation where respondent conceded that 
37 As indicated by the General Counsel, Scott Corliss™ unexplained 
failure to testify warrants an adverse inference that his testimony, a
s-suming it was truthful, would not have helped or supported the Comp
a-ny™s defense.  See, e.g., 
Government Employees (IBPO)
, 327 NLRB 
676, 699 (1999), enfd. mem. 205 F.3d 1324 (2d Cir. 1999); and 
Ready 
Mixed Concrete
, 317 NLRB 1140, 1143 fn. 16 (1995), enfd. 81 F.3d 
1546 (1996).  However, as discussed infra, an adverse inference is 
unnecessary as there is nothing but speculati
on to support the Comp
a-ny™s defense.  See 
C.P. Associates
, 336 NLRB 167, 168
Œ169 (2001).
                                                                                                
  CORLISS
 RESOURCES
, INC
.  209 it delayed a wage increase because of an unfair labor practice
 injunction proceeding
); and 
Laidlaw Waste Systems
, 307 NLRB 
52 (1992).   
 The Company additionally cites the fact that Cope eventually 
agreed to drive a belly dump truck instead.  However, as ind
i-cated above, Cope agreed to drive a belly dump long after h
e had been removed from 337, and only after it became clear that 
the Company would continue to assign him to old truck and 
trailers if he did not do so.  Thus, again, this fact provides the 

Company no help.  See also 
Deleon v. Kalamazoo County Road 
Commiss
ion
, 739 F.3d 914, 920 (6th Cir. 2014) (ﬁunder certain 
circumstances, a voluntary or requested transfer may still give 
rise to an adverse employment actionﬂ).     
 Finally, the Company cites Britt™s testimony that a few other 
drivers have moved to another 
truck after their truck went into 
the shop for repairs (Tr. 1042
Œ1044).  However, Britt™s test
i-mony was equivocal both as to when and under what circu
m-stances these examples occurred, and was contradicted by se
n-ior drivers Anderson and Tilly (Tr. 109, 204,
 360
Œ361).  Mor
e-over, the Company presented no documentary or other testim
o-nial evidence to clarify or corroborate Britt™s testimony.  Sp
e-cifically, the Company failed to present any evidence that, like 
Cope, other drivers had been involuntarily and perman
ently 
reassigned to an older model and type of truck under similar 
circumstances. 
 Accordingly, I find that the Company™s removal of Cope 
from truck 337 violated Section 8(a)(3) of the Act as alleged.  
See 
Yerger Trucking, Inc.
, 307 NLRB 567
, 572
 (1992)
. b.  Changing Cope
™s hours to isolate him 
 In the 12 months before Cope began driving a belly dump, 
the belly dump drivers typically started their workday between 
6 and 6:45 a.m. every morning.
38  However, on March 27, 
2013, the day after Cope began driving 
a belly dump, Britt 
changed the start time for the belly dump drivers to 5 a.m., an 
hour or more before the transfer
-truck and truck
-and
-trailer 
drivers typically started.  Virtually every day thereafter until 
around late July, when he was put into transfe
r truck 327, Cope 
and the other full
-time belly dump driver during the same per
i-od, George (Butch) Dye, were scheduled to start at that time.
39  38 See Cope™s testimony, Tr. 500
Œ501; and the belly dump drivers™ 
daily trip sheets, R. Exh. 68 [flash drive].  The trip sheets indicate as 
follows:  Mike Griffin drov
e belly dump 408 from April 23
ŒJune 14 , 
2012, and started between 6:30
Œ6:45 a.m. virtually every day.  John 
Broughman drove 407 and started at 6:45 
a.m. 
virtually every day from 
May 9
ŒJuly 10, 2012, and at 6:15 
a.m. 
virtually every day from July 
12
Œ31, 20
12.  Jim Sherman drove 407 from July 31
ŒAug. 9, 2012, and 
started at 6:15 
a.m. 
virtually every day. George (Butch) Dye drove 407 
from September 2012
ŒMarch 26, 2013, and started at 6 or 6:15 
a.m. 
virtually every day.  And Jackson drove 408 and 406 from late
 June, 
2012
Œlate January 2013, and likewise started at 6 or 6:15 
a.m. 
during 
most of that time; on only about 12 days over the 7
-month period did he 
start prior to 6
 a.m.
, and only once before 5:15
 a.m.
.  One exception 
was Earl Dietz, who drove 407 for onl
y a few weeks in June 2012, and 
started between 5:30 and 6 
a.m. 
virtually every day.  
 39 See id. A third driver, Gary Hamilton, was likewise scheduled to 
start at 5 a.m. virtually every time he intermittently drove a belly dump 
during that period.  Howeve
r, Ray Green, who drove a belly dump from 
May 14
ŒJune 26, 2013, started at 6 a.m. virtually every day.
 As with the Company™s previous removal of Cope from 
truck 337, I find that the General Counsel has made a sufficient 
initial showing under 
Wright line
 that Cope™s outspoken su
p-port of the Union was a substantial or motivating factor in 
changing his start t
ime.
40  Indeed, as discussed in the previous 
section, it is undisputed that Tim Corliss told Crow about this 
same time that the Company was ﬁtrying to keep the assholes 
away from the new people.ﬂ  As found above, in context, 
Corliss™ use of the term ﬁassho
lesﬂ was plainly a crude refe
r-ence to vocal union supporters.  And changing Cope™s start 
time so that he was out of the plant when other drivers arrived 
fit nicely with the Company™s plan. 
 However, I find that the Company has adequately esta
b-lished, by a 
preponderance of the evidence, that it would have 
changed Cope™s start time regardless of his union activity.  It is 
undisputed that the dump trucks typically start earlier in the 
summer, and that the belly dumps usually start earlier than the 
other trucks
 for various reasons.  Further, although the 12
-month history preceding March 2013 does not support a pra
c-tice of 5 a.m. start times in the busy season, Bobbitt, who had 
the dispatch job before Britt (and was a witness for the General 
Counsel) confirmed th
at there has been such a practice in the 
past (Tr. 563).  Finally, as indicated above, the Company lik
e-wise assigned a 5 a.m. start time to Dye, who Cope testified 
opposed the Union (Tr. 504).   
 Accordingly, this allegation is dismissed.
 2.  Discharge of 
Don Sturdivan
 Don Sturdivan drove a dump truck for the Company for 7 
years before being terminated on October 30, 2012.   He a
t-tended every union meeting, talked to a few drivers about the 

Union after the first meeting, and put a union flier in all of the 
trucks before the first election.  (Tr. 113, 295
Œ296, 548.)  He 
also testified for the Union at the preelection and postrerun 
election hearings on May 25 and October 25, 2012.  Although 
Bobbitt and another driver were also union witnesses at the 
May hearin
g, Sturdivan was the only union witness at the O
c-tober hearing.  (GC Exhs. 19, 20.)  Like Cope, Sturdivan was 
also named as a witness in support of the Union™s July 26, 2012 
objections to the first election (GC Exh. 6).
 On October 29, 2012, 4 days after te
stifying at the second 
hearing, Sturdivan accidentally bumped into the rear of another 
dump truck at a stop light.  According to the driver incident 
reports completed shortly after the accident, Sturdivan and the 

other truck, which was driven by Paul Dykes
 (one of the ant
i-union drivers), were stopped behind several other cars at the 

light waiting for it to turn green.  Sturdivan saw Dykes™ brake 
lights go off, and in the mistaken belief that Dykes was moving 
forward, he began moving forward himself.  Realiz
ing his mi
s-take, Sturdivan tried to stop but his foot slipped off the brake 

and the truck continued rolling forward.  The resulting impact 
damaged both his front bumper and Dyke™s rear ICC bar, reach, 
and license plate light.  (R. Exhs. 23, 24.)
41   40 The complaint alleges that this conduct violated Sec
. 8(a)(1) rather 
than 8(a)(3).  However, the analysis is the same.  See 
Saigon Gourmet 
Restaurant,
 Inc
., 353 NLRB 1063, 1065 (2009).
 41 Dykes testified that the collision also injured his shoulder, neck
, and upper back, and that he went to a chiropractor for about 4 weeks 
                                                                                               
  210 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 After 
checking the damage, which appeared minor, and tal
k-ing to Britt, both drivers continued on to pick up their loads.  
They then returned to the main plant as instructed, and went to 
the HR office to fill out their accident reports.  (Tr. 320
Œ322, 
1150 
Œ1151.
)42  Shawna Williamson, the HR director and likewise a Corliss 
family relative,
43 was present in the office when Sturdivan 
arrived.  She had heard about the accident from Britt and n
o-ticed that Sturdivan appeared shaken, so she asked if he was 
okay.  Sturd
ivan said he was, but was concerned because the 
Union had told him that an accident would give the Company a 
reason to terminate him. He asked Williamson if he was going 
to be terminated.  Williamson said she was not sure.  Sturdivan 
told Williamson that h
e had been stressed out lately, and that 
his ﬁhead is just not in the game right now.ﬂ  He expressed 
frustr
ation and stress about the union representation campaign, 
speci
fically mentioning the fact that he and Williamson had 
testified on opposite sides at 
the recent hearing.  Williamson 
told him he had done a good job.  Sturdivan also said he was 
stressed out by some things happening in his personal life, and 
asked for the contact number for the Employee Assistance Pr
o-gram (EAP), which she gave him.
44  Will
iamson subsequently reviewed Sturdivan™s personnel 
file in order to make a recommendation about appropriate di
s-cipline.  She concluded that Sturdivan should be discharged 

based on his following history:
 (1) July 17, 2010 incident.  While turning right at a
n inte
r-section, Sturdivan cut the corner too closely, so that his trailer 
rolled onto the pedestrian sidewalk and hit a light pole, causing 

approximately $2500 damage to the trailer.  Williamson re
c-ommended to Scott Corliss that Sturdivan be terminated for
 this 
incident, but Corliss rejected her recommendation because he 
liked Sturdivan.  Instead, Sturdivan was issued a written war
n-ing. (R. Exhs. 13
Œ15; Tr. 1379
Œ1380, 1387.)
 (2) August 2, 2010 incident.  Less than a month later, Sturd
i-van hit an ecology blo
ck with his truck, causing damage to the 
front bumper.  He was driving up a hill on the way to get a 
load, when the truck stereo fell out towards his face, causing 
him to close his eyes and turn the truck left into the block.  He 

was again issued a written
 warning.  (R. Exh. 12.)
 (3) 
August 15, 2011 incident 
with
 his
 transfer truck
.  While 
Sturdivan was transferring the trailer tub into the truck, the 

trailer started to slide forward and the tub fell out and landed on 
thereafter for treatment (Tr. 1152
Œ1153).  However, he did not miss any 
work and 
there is no evidence that his injury was considered by the 
Company in determining the appropriate discipline for Sturdivan.
 42 Sturdivan and Dykes also subsequently took postaccident drug 
tests at another facility.  The results were negative.  (Tr. 1383.)
 43 According to Williamson, Scott Corliss was married to her biolo
g-
ical aunt, and Eric Corliss, the company comptroller, is her cousin.  She 

is also related to Britt, who is her uncle. (Tr. 1355
Œ1356.)
 44 The foregoing summary is based on both Sturdivan™s 
and Wi
l-liamson™s testimony, which is largely consistent.  See Tr. 320, 343
Œ344, 350, 354
Œ355, and 1374
Œ1375. To the extent there are inconsis
t-encies in their accounts, I credit Williamson as she impressed me as 
having the better memory of the conversation 
and Sturdivan was admi
t-tedly going through a difficult period, was under a lot of pressure, and 

not as focused as normal at the time.  
 the reach, causing substantial damage. 
 Again, per Scott 
Corliss™ instructions, Bobbitt (who was the dispatcher at the 
time) issued Sturdivan a written warning and reassigned him to 
a truck and trailer (which does not perform the transfer proc
e-dure).  (GC Exhs. 21 and 22; R. Exhs. 30
Œ31; Tr. 33
3Œ334, 
1635
Œ1636.)
 Williamson also considered the following earlier incidents in 
Sturdivan™s file, for which no discipline had been issued: in 
July 2005, shortly after he was hired, he swung too wide and 

his front dual wheel hit the entrance to the scale, 
destroying the 
wheel; on August 20, 2007, he failed to check the fuel gauge 
before leaving and ran out of fuel; on August 28, 2007, he 
caught a wheel on a piece of steel on the curb while turning 
around, blowing a tire; in June 2008, there was apparently a
 minor collision between his truck and a forklift, which bent his 
mud flap bracket and light; in August 2008, he hit a 1
-foot tall 
manhole with the tow hook while turning the truck around, 

breaking the manhole and denting his bumper;  in January 
2009, he f
orgot to set his parking brake before getting out of the 
truck at a jobsite and had to jump back in to stop it safely; and 

in April 2011, he was using a hammer to break out a rock that 
was stuck between his dual wheels, when a piece of the rock 

flew up and
 broke the truck™s back window.  (R. Exhs. 16
Œ22; 
Tr. 1384.)
 Williamson subsequently discussed the foregoing history 
over the phone with Rousseau, who was on vacation at the 

time, and he agreed that termination was appropriate.  Willia
m-son then called Scot
t Corliss.   Corliss continued to make final 
decisions regarding discipline, which, as reflected by his refusal 
to terminate Sturdivan in 2010, did not always follow his ma
n-agers™ recommendations and typically turned on whether he 
liked the particular driv
er or not.  (See also Tr. 565 and 1538.)
45   Williamson™s conversation with Corliss was very brief.  As 
she described the call,
  it wasn™t a very in
-depth conversation . . .I didn™t get into any 
of the past documents with him, the history or anything.  It 
was just, ﬁI think that he needs to be terminated.,ﬂ and Scott 

said, ﬁOkay.ﬂ [Tr. 1387.]
  Williamson subsequently contacted Sturdivan and informed 
him of Corliss™ decision.  She also prepared a termination form 
for payroll and personnel purposes, which Sco
tt Corliss signed 
on or about November 5, 2012.  Williamson did not set forth 
the reason for the termination, but simply wrote, ﬁPlease see 

file for accident history.ﬂ (R. Exh. 11.)  
 I find that the General Counsel has made a sufficient sho
w-ing under 
Wrig
ht Line
 that Sturdivan™s activities and/or test
i-mony on behalf of the Union were a substantial or motivating 

factor in Corliss™ decision to terminate him.  As previously
 discussed, there is abundant evidence, much of it undisputed, 
that Corliss harbored an
imus toward, and intended to retaliate 
against, union supporters.  Further, the Company does not di
s-pute, and I find, that Corliss knew that Sturdivan supported and 

testified on behalf of the Union.  Indeed, Corliss was obviously 
aware of Sturdivan™s testi
mony at the May hearing because his 
45 The Company acknowledges that it does not follow a progressive 
disciplinary system (R. Br. 42 fn. 35).
                                                                           
                                                
  CORLISS
 RESOURCES
, INC
.  211 June 7, 2012 antiunion memo to all the drivers specifically 
mentioned the two drivers™ testimony (G
C Exh. 14, p. 2
).46 And, as indicated above, Williamson was present during Stu
r-divan™s testimony at the subsequent hearin
g in October.
47   Moreover, there is strong circumstantial evidence that 
Corliss discharged Sturdivan because of his union support and 
testimony.  As indicated above, in July 2010, prior to the union 
campaign, Corliss liked Sturdivan so much that he reject
ed 
Williamson™s recommendation to terminate him.  Corliss lik
e-wise directed that Sturdivan be given only a written warning 
after another incident just 2 weeks later, and again a year later 
after the dropped tub incident in August 2011.
48  However, in 
Octob
er 2012, after the union campaign, Corliss approved di
s-charging Sturdivan for his accident with Dykes without a single 
question or comment, notwithstanding that there was only m
i-nor damage and over a year had passed since the last incident.  

Indeed, he did
 so without even reviewing Sturdivan™s history.  
As indicated above, Williamson did not discuss it with him.  

And Bobbitt, who signed most of the earlier incident reports 
between 2005 and 2011, testified that he did not always notify 
Corliss about incident
s that did not involve an accident or da
m-age to the truck (Tr. 565
Œ568.)   Nor is there any evidence that 
Corliss knew about or considered Sturdivan™s comment to Wi
l-liamson after the accident about his head not being in the game 
due to the stress at work a
nd at home.
49     46 The memo do
es not mention Sturdivan by name, but appears to r
e-fer to his testimony that he did not perform concrete mixer work or 
other types of work other than driving his dump truck.  See GC Exh. 
19.  
 47 See 
Coastal Sunbelt Produce, Inc
., 358 NLRB 
1287
 fn. 3 (2012); 
State Plaza Hotel
, 347 NLRB 755, 756
Œ757 (2006), and cases cited 
there (supervisor™s knowledge of employee™s union or protected activ
i-ty is properly imputed to employer in absence of credible evidence to 
the contrary).   Not all courts agree
 with the Board that a supervisor™s 
knowledge may be imputed to the decisionmaker.  See 
Vulcan Bas
e-ment Waterproofing of Illinois v. NLRB
, 219 F.3d 677 (7th Cir. 2000).  
However, it is a fair inference here given Williamson™s high
-level pos
i-tion as HR mana
ger and Corliss™ regular presence at the facility and 
hands
-on involvement in the business.  See 
Relco Locomotives
, 734 
F.3d at 782 and 786
Œ787.  See also 
Encino Hospital Medical Center
, 360 NLRB 319 fn. 6
 (2014) (employer™s knowledge of employee™s 
testimo
ny before State Attorney General
 was established by circu
m-stantial evidence); and 
Holsum De Puerto Rico v. NLRB
, 456 F.3d 265, 
270 (1st Cir. 2006), and 
Abbey™s Transportation Services v. NLRB
, 837 
F.2d 575 (2d Cir. 1988) (employer™s knowledge of employee™s
 union 
activity was adequately established by circumstantial evidence).
 48 See also the examples discussed below where only written war
n-
ings were issued to other drivers, including Jeff Cope, for similar or 
more severe incidents prior to the union campaign
.   49 Rousseau testified that he also spoke with Scott Corliss about 
Sturdivan™s accident.  However, he testified that he did not do so until 

after he returned from his vacation, which the record indicates was a 
day or two after Corliss had already told W
illiamson to terminate Stu
r-divan.  Further, he testified that, like Williamson, he simply told Corliss 
that termination was appropriate.  (Tr. 832
Œ833
.)   Finally, although not 
necessary to my decision, I discredit Rousseau™s denial (on direct e
x-
amination 
by company counsel) that Sturdivan™s union support came up 
during their conversation (Tr. 846).  First, it was an exceptionally weak 
denial (ﬁnot that I can remember, noﬂ) and, in marked contrast to his 
usual testimony, was barely audible.  See 
Anderson v.
 City of Bessemer
, 470 U.S. 564, 575 (1985) (variation in a witness™ demeanor and voice 
As with the decision to remove Cope from his truck, I also 
find that the Company has failed to establish that it would have 
discharged Sturdivan absent his union activity.  Although the 
Company cites several examples where Corliss termina
ted 
drivers following accidents, all are distinguishable.  (See R. 

Exh. 25 (driver Bee terminated after a second rear
-end accident 
where he ran into a Chevy Malibu at a red light causing heavy 
damage to the rear of the car); R. Exh. 27 (driver Brickell te
r-minated for jackknifing and rolling his trailer over on its side 

while backing up a hill at plant), and R. Exhs. 28
Œ29 (driver 
Martin terminated in November 2012 after two incidents in 1 
month: he was involved in highway accident and ticketed for 
improper 
lane change, and 5 days later he backed into a 
marked
-off area on jobsite and fell into an empty septic tank, 
causing extensive damage to the tank).)  (See also GC Exh. 33 
(driver Futch terminated after rear
-ending a car, leaving the 
scene, and lying about
 it later); and GC Exh. 34 (driver DeH
a-ven terminated in September 2008 after rolling his trailer on the 
highway, subsequently rehired in 2011 but terminated again in 
June 2012 after backing up his truck into a fellow employee™s 
Corvette).)
 Moreover, Corli
ss did not terminate other drivers who had 
similar or more severe incident or accident records.
  For exa
m-ple, in late July 2012, a few weeks after the first election, Ro
b-ert Cummings, the most vocal antiunion driver, was not di
s-charged even though he hit a
 homeowner™s roof as he was rai
s-ing his box, lifting the corner of the roof and causing significant 
damage to the roof line, truss, and gutter.  Cummings was lik
e-wise not discharged when, just 7 months later, in February 
2013, his truck slid on a down slop
e as he was making a turn 
and ran into a fence post. Indeed, there is no record evidence 
that Cummings was issued any discipline whatsoever for these 
incidents.
50    There are also a number of examples before the union ca
m-paign.  Brian (not Michael) Anders
on was given only a written 
warning in February 2010 after he ignored prior safety instru
c-tions and followed a loader up a hill, resulting in a collision 
when the loader backed into him.  He was also given only a 

written warning a year later, in March 2011
, when he failed to 
lower his truck box before leaving a jobsite and caught an 
overhead cross walk sign and ripped it out of its fasteners, r
e-quiring the city to close one of the traffic lanes and call a boom 
truck out to remove the sign.  (GC Exh. 30.) 
 Another example is Jeff Cope, who as discussed above 
would later become a vocal union supporter.  He was issued 

only a verbal warning in September 2010 after he laid his loa
d-ed trailer over on its side while taking a left hand turn around 
the add hopper at 
a scale.  He was also given only a written 
tone or inflection may justify disbelieving a witness); and 
Flamingo 
Hilton
-Laughlin
, 324 NLRB 72, 99 (1997) (discrediting witness whose 
voice ﬁwilt[ed] to a near
-whisp
er in response to critical questionsﬂ), 
enf. denied in part on other grounds 148 F.3d 1166 (D.C. Cir. 1998).  

Second, it was not corroborated, as Corliss did not testify.
 50 See GC Exh. 32.  See also Cummings™ antiunion flier, GC Exh. 
10, pp. 2
Œ3 (describi
ng his history of incidents or accidents and Corliss™ 
response).  The Company offers no explanation for the absence of any 
discipline for the 2012 and 2013 Cummings™ incidents.  See Tr. 441; 
and R. Br. 43.
                                                                                                                           
  212 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 warning less than a year later, in June 2011, when his left foot 
slipped off the clutch while sitting at a stop light and he lightly 

bumped the rear of the car in front of him.  And he was again 
given only a writt
en warning when, just 4 months later, in O
c-tober 2011, he failed to yield the right of way to a loader and 
the loader backed into him, damaging his right front headlight, 
fender, and bumper. (GC Exh. 31.)
 In sum, the record indicates that Corliss makes dis
ciplinary 
and discharge decisions on a highly individual, personal, and 

subjective basis, without necessarily following the recomme
n-dations of his managers or even reviewing the driver™s perso
n-nel file.  Thus, in the absence of any contemporaneous doc
u-ment
ation of Corliss™ thought processes in deciding to di
s-charge one driver but not another, the only real or probative 
evidence of his reason or motive for doing so would be his own 
testimony.  However, as indicated above, he chose not to test
i-fy.  The Compan
y has therefore failed to meet its burden.  See 
Carpenter Technology Corp
., 346 NLRB 766, 773 (2006); and 
Desert Toyota
, 346 NLRB 118, 119 (2005), and cases cited 
there (employer does not satisfy its burden merely by showing 

that it could have discharged 
the employee, i.e., by presenting a 
legitimate reason for the discharge; rather, it must show that it 

would have discharged the employee even absent his union 
activities).
51   Accordingly, I find that the discharge of Sturdivan violated 
Section 8(a)(3) and
 (4) of the Act as alleged.
 3.  Suspension of Duane Crow
 As discussed above, Crow is a relatively new driver who is 
employed by the Company on a seasonal basis.  He was not an 
open union supporter.  Indeed, he told Britt in March 2013 that 
he agreed he wou
ld be better nonunion.  He also told Britt du
r-ing a conversation in May that he was not for the Union.  And 
later that month, Crow told Scott Corliss that, although he had 
planned to give an affidavit to the NLRB against the things 

Cummings had said, he ha
d ﬁdecided that it would probably be 
better if he didn™t at this point.ﬂ  As discussed above, Corliss 
responded that it did not really matter because he was ﬁnot 
going unionﬂ and would ﬁfight it forever.ﬂ
52 The next workday after the foregoing conversation
 with 
Corliss (May 28, the Tuesday after the Memorial Day holiday), 
Crow called the dispatch office to find out his start time.  Britt 
told Crow he was not needed.  Crow asked if he could come in 
anyway and just drive plant to plant.  Britt agreed, and Cro
w 
ended up hauling pea gravel plant to plant for almost 9 hours, 
from 7 a.m. to 3:40 p.m.  (See R. Exh. 68 [flash drive].)
 At home later that evening, Truck Supervisor Rousseau r
e-ceived a text message from Scott Corliss with an attached pi
c-51 As noted earlier with respect to the discrimina
tory treatment of 
Cope, Scott Corliss™ unexplained failure to testify warrants an adverse 
inference that his truthful testimony would not have supported the 
Company™s defense.  However, again, an adverse inference is unnece
s-sary here as there is nothing bu
t speculation to support the Company™s 
defense.  
 52 As found above, in context (after the Union™s certification and 
contract negotiations had begun), this statement unlawfully conveyed 
that the employees™ efforts to obtain representation had been futile and 
that the Company would never sign a labor agreemen
t with the Union.  
 ture.  The pictu
re showed a truck™s reach with some pea gravel 
in it (R. Exh. 3).  The message identified the truck number 
(306) and instructed Rousseau to investigate who drove it and 
why the gravel was not cleaned off.  Rousseau, who also served 
as the Company safety co
ordinator, had repeatedly reminded 
the drivers to remove any gravel from their reach, as it could 
get blown off and strike other vehicles.  Indeed, he had recently 
reminded the drivers of this at safety meetings on April 19 and 
May 10, as there had been a 
marked increase in windshield 

damage claims against the Company (R. Exhs. 4
Œ6, 47). 
 Rousseau knew most of the drivers by their truck number, so 
he knew immediately that 306 was assigned Crow.  However, 

he also knew that Crow could have been off that day a
nd that 
someone else might have driven the truck.  So, when he arrived 

at work early the next morning, after taking his own picture of 
the reach, he contacted Britt to find out who the driver had 
been.  Britt was already aware of the issue, as he had likew
ise 
received a text message and picture from Corliss the previous 
evening, and advised Rousseau that Crow had been the driver.
 In the meantime, Crow called Britt as usual for his start time.   
However, Corliss™ text message to Britt the evening before had 
instructed him to leave the truck parked until Rousseau had 

completed his investigation.  So Britt told Crow not to come in.  
He did not mention the pea gravel or Rousseau™s investigation, 
but instead told Crow that he was not needed; that there had 
been a
 lot of rain and there was nothing going on.  He told 
Crow to enjoy the day off and call again the next day.
  Later that morning, however, Crow noticed some of the new 
drivers on the road heading to one of the plants.  He called 
Rousseau and asked what was
 going on.  Rousseau said he did 
not know and would call him back in a couple hours.  A few 
hours later, Crow called Rousseau again.  Rousseau at that 
point revealed to Crow that he had been left home because 
somebody had reported pea gravel on the reach o
f his truck.
53   Crow next worked on May 31 and June 3, both days for over 
9 hours.  At the end of the latter day, Rousseau gave Crow a 
verbal warning notice that he had prepared on May 29.  The 
notice stated that pea gravel had been found on the reach of 
Crow™s truck and that Crow had been left home on that date to 

investigate it.  Crow signed the notice, returned to work the 
next day, again for almost 9 hours, and continued to work reg
u-larly through the season.  (See GC Exh. 11; R. Exh. 68 [flash 
drive].)
 In agreement with the Company, I find that the General 
Counsel has failed to establish, by a preponderance of the ev
i-dence, that Corliss suspended Crow, i.e., told Britt to leave his 

truck empty pending the pea gravel investigation, in retaliation 

for Cro
w™s known or suspected support for the Union or coo
p-eration in the Board™s investigation of its charges.
54  Unlike 
Cope and Sturdivan, there is no evidence that Crow actually 
53 Although Crow denied, both at the time and at the hearing, that he 
had failed to clean off his reach, there is no evidence or allegation that 
Corliss or anyone else planted the pea gravel there.  
 54 There is no allegation that the C
ompany violated the Act by iss
u-
ing Crow the verbal warning notice on June 3.  The sole allegation is 

that the Company ﬁsuspendedﬂ Crow on May 29 in violation of Sec
. 8(a)(3) and (4) of the Act.
                                                                                                
  CORLISS
 RESOURCES
, INC
.  213 supported the Union or that Corliss suspected that he did.  I
n-deed, as indicated 
above, Crow had twice told Britt that he did 
not support the Union.  Further, he 
was 
not 
a union witness at 
the pre and postelection hearings 
and was not
 identified as a 
witness in the Union
™s objections to the first election
. Nor is 
there any evidence tha
t Crow actually cooperated in the 

Board™s investigation or that Corliss believed he had done so 
prior to the pea gravel incident.  Although Crow had made an 
appointment to give an affidavit in support of the unfair labor 

practice charges, he canceled it an
d told Corliss that he had 
done so.
 Moreover, even assuming, as the General Counsel asserts, 
that Corliss harbored such strong union animus that he would 
have wanted to retaliate against Crow for even considering 
giving such an affidavit, there is no direc
t evidence that Corliss 
knew that Crow had driven the truck that day.  Nor is there a 

sufficient basis in the record to infer it.  Although Rousseau 

testified that Corliss knew which trucks most of the drivers 
were assigned to, Britt testified that it was 
unlikely Corliss 
knew it was Crow™s truck.  While Britt was not always a cred
i-ble witness, I credit him in this instance.  As indicated above, 
Crow was a relatively new driver who was not employed year 

round.
55  Indeed, by his own testimony, Crow felt it n
ecessary 
to introduce himself when he spoke to Corliss about the Union 

in March 2013.  (See Tr. 235 (ﬁScott, you probably don™t know 
me, but I drive a dump truck for you. . . .ﬂ).)  Further, both 
Rousseau and Britt testified that Corliss did not mention 
Crow™s name in his text messages that evening; rather, he only 
identified the truck number.
56   Finally, on its face, there is nothing remarkable about a dec
i-sion to leave a truck parked to investigate a problem with it.  
Nor is there anything remarkable abo
ut failing to reveal an 
ongoing investigation to the subject employee.  And, as noted 
above, despite the arguably suspicious timing of the incident, 
there is no allegation that Corliss planted the pea gravel on 
Crow™s reach or that Rousseau discriminatoril
y disciplined 
Crow for the incident by issuing him a verbal warning notice 

after the investigation concluded that he was at fault.
 Accordingly, the allegation is dismissed.
 57 55 See Tr. 250, 261, 281; Jt. Exh. 1; and R. Exh. 68 [flash dr
ive].   
 56 The General Counsel does not contend that Corliss™ failure to te
s-tify warrants an adverse inference that Corliss knew Crow was the 
driver.  In any event, I do not draw such an inference given the absence 
of any substantial independent direct or
 circumstantial evidence of such 
knowledge.  See 
Riverdale Nursing Home
, 317 NLRB 881, 882 (1995) 
(improper for judge to rely on adverse inference to fill evidentiary gap 
in General Counsel case); and 
Ridgewell™s, Inc
., 334 NLRB 37, 42 
(2001), enfd. 38 Fed
. Appx. 29 (D.C. Cir. 2002) (denying respondent™s 
request for adverse inference against General Counsel for failing to 

present any evidence on a particular issue, as respondent had the burden 
of proof on that issue).  See also 
Urooj v. Holder
, 734 F.3d 107
5, 1078 
(9th Cir. 2013) (ﬁif the burden of proof were satisfied by a respondent™s 
silence alone, it would be practically no burden at allﬂ) (citation omi
t-ted); and 
NLRB v. Louis A. Weiss Memorial Hospital
, 172 F.3d 432, 
446 (7th Cir. 1999) (ﬁan absence of 
evidence does not cut in favor of 

the one who bears the burden of proof on an issue
ﬂ). 
 57 Given the foregoing findings, there is no need to address whether 
the Company met its rebuttal burden under 
Wright Line
 by showing 
that Corliss would have directed t
hat Crow be left home even absent his 
C.  Alleged Preferential Treatment of Antiunion Drivers
 As indicated above, the 
General Counsel™s final allegation is 
that the Company assigned work and hours more favorably to 
antiunion drivers from January through April 2013.
58   Specif
i-cally, the General Counsel alleges that the Company gave pre
f-erential treatment to the following 
five drivers (listed by their 

overall seniority ranking):  Richard Vandyk (7), Paul Dykes 

(12), James Thrasher (15), Jesse Flanders (26), and
 Robert 
Cummings (31).  
 There is some support for this allegation.  It is undisputed 
that the five
-named drivers a
re openly antiunion.  (See, e.g., GC 
Exhs. 10, 18.)
59  It is also clear that they were openly antiunion 
before January 2013, and that the Company would have known 

this. (See Tr. 143, 184, 186, 258, 277, 457, 485
Œ488, 1067, 
1076, 1126
Œ1127, and 1186.)   See
 also Scott Corliss™ July 5, 
2012 memo to employees (GC Exh. 15 (ﬁmany drivers have 

approached me to discuss the union, and many of them agree 
with us that the union is wrong for this companyﬂ).)  
 There is also abundant evidence, not only of Corliss™ anti
pa-thy towards drivers who supported the Union, but also of his 
corresponding gratitude to those who opposed it.  (See, e.g., GC 
Exh. 17.)  And there is reason for suspicion that this antipathy 
and/or gratitude was expressed through the dispatch process, as
 Britt stopped posting the daily dispatch sheets in the drivers™ 
room, contrary to longstanding practice dating back at least 9 
years (Tr. 115
Œ117, 187
Œ188, 251, 389
Œ390, 487, 512, 754
Œ755).  No explanation for doing so was provided, either at the 
time (mi
d-2012) or at the hearing.
 However, to prove unlawful preferential treatment, the Ge
n-eral Counsel must prove that there actually was preferential 
treatment.  Here, the allegation ultimately fails, as there is i
n-sufficient evidence that Britt actually assig
ned hours or work to 
the five antiunion drivers more favorably.
 1.  Hours of work
 The General Counsel contends that Britt favored the five a
n-tiunion drivers with respect to both the total hours of assigned 
work and weekday overtime hours.
 a.  Total hours
 According to the General Counsel, the ﬁclearest evidenceﬂ of 
the Company™s bias in favor of the five antiunion drivers is the 
following statistics regarding their total hours in each of the 
first 4 months in 2013 as compared to the same period in 2012:
  revelation that he had considered giving an affidavit in support in the 
Union™s charges.
 58 The complaint alleged that such preferential treatment has o
c-curred since at least October 5, 2012 (6 months before the underl
ying 
charge was filed).  However, the General Counsel now contends that it 
began as of January 2013, the first full month after the Union was cert
i-fied, and continued through April, the last full month before the charge 
was filed.
 59 Contrary to the General Counsel™s posthearing brief, the record 
indicates that GC Exh. 10 was distributed in early April 2013, not 2012.  
See Tr. 144, 257, 458, 486.  Indeed, it is clear from the document itself 
that it was distributed after the Union was 
certified. Thus, it states that 
ﬁthe union buzzﬂ began ﬁa year ago,ﬂ refers to the ﬁnegotiations,ﬂ and 

states that ﬁwe will start a decertification process in due time.ﬂ 
                                                                                                                           
  214 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Jan
uary:  the total hours of the five antiunion drivers 
increased 70.1 percent, as compared to 64.1 percent for the 
other drivers.
 February:
  the total hours of the five antiunion drivers 
increased 62.2 percent, but only 36.2 percent for the other 
drivers.
 March:
  the total hours of the five antiunion drivers 
decreased only 7.2 percent, but decreased 13.5 percent for 
the other drivers.
 April:  the total hours of the five antiunion drivers i
n-creased 20.7 percent, but 16.2 percent for the other drivers.
  The 
General Counsel also cites the following difference in the 
total average monthly increase: 39.5 percent for the five ant
i-union drivers, but only 29.2 percent for the other drivers.
 There are significant problems with these statistics, however.  
The most ob
vious, even to a nonstatistician,
60 is that they fail to 
consider whether the drivers in the two groups (i.e., the five 

antiunion drivers versus all other drivers) were equally avail
a-ble to work in 2013.  For example, as discussed above, Jeff 

Cope refused 
most assignments in January, February, and 
March, and thus worked only a few days in each of those 

months.  (See R. Exh. 68 [flash drive].)  Anderson likewise 
worked only a few days in January, February, and March.  (See 
R. Exh. 59.)
61  In contrast, all fi
ve of the antiunion drivers 
worked throughout all 4 months.  (See R. Exhs. 43 (Vandyk); 
36 (Dykes), 44 (Thrasher), 46 (Flanders), and 58 (Cu
m-mings).)
62 Moreover, the General Counsel acknowledges that ﬁthere 
were three outliersﬂ in the  group of other drive
rs ﬁthat skewed 
the monthly averages.ﬂ  (Br. 58 fn. 22.)  No explanation is pr
o-vided as to what should be done with this information or how it 
affects the comparison.
 Finally, an examination of the 2013 records indicates that 
openly prounion drivers who wo
rked throughout the first 4 
months had about as many or more hours as antiunion drivers.  
Thus, Tilly, who is fourth in overall seniority, had 728 hours, 
only 32 hours (4 percent) less than Vandyk (760 hours), and 12 
hours (2 percent) more than Dykes (712 
hours), the antiunion 
drivers next closest to him in seniority.
63  And Ozaki, who is 
21st in seniority and was identified by Britt as a strong union 
supporter (Tr. 1135), had 663 hours, 85 hours (14 percent) 
more than Flanders (578 hours), the antiunion dr
iver next clo
s-est to him in seniority.   Swanson, another driver identified by 

Britt as prounion, likewise had a substantially higher total (655 

hours) than Flanders, even though Swanson was lower in se
n-iority (30th).  (See R. Exh. 51, as corrected, R. Br.
 60 fn. 53, 
based on the time card entries and trip sheets.)  
 60 For purposes of this analysis, I have assumed that the percentage 
differences cite
d by the General Counsel are statistically significant 
(there is no expert testimony on the issue).  
 61 There is no evidence that Anderson was available or wanted to 
work additional days in those months.
 62 While Cope and Anderson likewise worked few or n
o days in Ja
n-
uary 2012, Dykes and Flanders also worked only part of that month. 
 63 Even assuming arguendo that the 4
-percent deficit with Vandyk is 
statistically significant, it could be explained by the fact that he is 
Britt™s brother
-in-law.  
 Other senior drivers likewise had high totals.  For example, 
Bobbitt, who is fifth in seniority, had 773 hours.  This was 
more hours than any of the antiunion drivers except Cummings 
(777 hours
), whose higher number, as discussed infra, could be 
explained by the fact that he volunteered more than any other 
driver for weekend work.
64   b.  Weekday overtime hours
 As indicated above, the General Counsel™s posthearing brief  
(p. 60) also asserts tha
t Britt assigned weekday overtime hours 
more favorably to the five antiunion drivers.  However, it cites 

no testimony or documentary evidence to support this assertion.  
Nor does it dispute the accuracy of the Company™s statistical 
summary showing that bot
h Tilly (34 hours) and Swanson (38 
hours) had about the same or more weekday overtime during 
the first 4 months of 2013 than any of the antiunion drivers 
except Vandyk (71 hours);
65 that Ozaki (21 hours) also had 
more than Flanders (20.5 hours) and Dykes (
19 hours); and that 
other senior drivers such as Bobbitt (60 hours) also had a high 
number of overtime hours.  (R. Exh. 53.)
 2.  Work assignments
 The General Counsel contends that Britt assigned the follo
w-ing types of work more favorably to the five antiun
ion drivers:  
weekend work, prevailing
-wage work, and other desirable 
work.
 a.  Weekend work
 Weekend work has historically been assigned by seniority; 
that is, the dispatcher requested volunteers over the CB radio, 

usually on Friday, and assigned whatever 
jobs there were to the 
most senior drivers who wanted to work.   If not enough drivers 

volunteered, the dispatcher went to the bottom of the seniority 
list and/or contacted drivers who the dispatcher knew generally 
wanted weekend work.  (Tr. 46
Œ48, 83, 95
Œ96, 127, 253, 273, 
385, 558, 564.)  The General Counsel contends that Britt 
stopped following this seniority
-based practice in January 2013 
and instead assigned weekend work primarily to the five ant
i-union drivers.
 Again, there is some support for this all
egation.  Anderson 
and Tilly both testified that they heard such announcements 
over the CB radio only rarely or occasionally after Britt became 
dispatcher (Tr. 191, 386
Œ388).  Crow and Bobbitt also testified 
that they have heard few announcements for weeke
nd work 
since that time (Tr. 253
Œ254, 274
Œ275, 560).
66    However, as indicated above, Anderson worked only a few 
days in the first 3 months of 2013, and only once on a Friday 
(March 1).  (See R. Exh. 59.)  He also acknowledged that he 
hardly ever voluntee
rs to work weekends (Tr. 228).  Further, 
64 As dis
cussed infra, Thrasher™s high total number (747 hours) can 
likewise be explained by the fact that he volunteered more than other 
drivers for weekend work.
 65 Again, the exceptionally high number for Vandyk could be e
x-
plained by the fact that he is Britt™s 
brother in law rather than his opp
o-
sition to the Union.
 66 However, this was not corroborated by Cope, Ozuna, or Mowatt, 
who were also called by the General Counsel but never asked about 

weekend work.  
                                                                                                
  CORLISS
 RESOURCES
, INC
.  215 Tilly admitted that he has been assigned weekend work since 
he informed Britt he was interested in it (Tr. 387, 413).  This is 

confirmed by the Company™s records, which show that Tilly 
performed almost 32 hours in t
he first 4 months of 2013, more 
than Vandyk (9 hours), Dykes (21 hours), and Flanders (22 
hours).  (See R. Exh. 57.)
67   Other senior drivers likewise worked a substantial number of 
weekend hours during the same period.  Thus, Mark Kukhahn, 
who is second i
n overall seniority and not identified in the re
c-ord as either pro or antiunion, worked 29 hours.  And Bobbitt, 

who as indicated above is fifth in seniority, worked 25 hours.  
Again, both of these totals are higher than those for Vandyk, 
Dykes, and Flander
s. Finally, while Thrasher and Cummings worked more wee
k-end hours than any other driver in the first 4 months of 2013 
(47 and 60 hours, respectively), this was also true in the first 4 
months of 2012 (when Bobbitt was dispatching).  The prepo
n-derance of th
e record evidence indicates that the simple reason 
for this is that they volunteer more than any other driver (Tr. 
1159, 1207, 1244, 1309
Œ1310).
 b. Prevailing wage work.
 The General Counsel also asserts that the record is ﬁreplete 
with evidenceﬂ that Britt
 assigned the five antiunion drivers to 
more public works jobs that could ﬁpotentiallyﬂ be paid at su
b-stantially higher King County prevailing wage or Davis
-Bacon 
rates (Br. 56).  Specifically, the General Counsel cites
 Britt™s 
dispatch 
sheets
 from late Ma
rch through April 2013 showing
 that VanDyk was 
repeatedly dispatched
 to a
 ﬁpotential
ﬂ Davis
-Bacon job at Joint Base Fort Lewis and McCord,
 while more 
senior transfer drivers such as Bobbitt and Tilly were 
dis-patched to other, less desirable jobs such as ﬁ
one hit
 wonders
ﬂ (single hauls to multiple customers) 
and plant
-to-plant runs
 (GC Ex
hs. 24
Œ29; Tr. 
606
Œ623). 
  With respect to the preceding period from January through 
late March 2013, the General Counsel requests an adverse i
n-ference that Britt likewise a
ssigned such potentially higher 
wage jobs to the antiunion drivers based on the Company™s 
failure to produce Britt™s marked
-up paper dispatch sheets for 
that period (assertedly because they had been tossed prior to 
receiving the subpoena).  The General Cou
nsel also requests an 
adverse inference based on the Company™s failure, until the 
seventh and last day of trial,
 to produce: (1) the initial, u
n-marked electronic version of those dispatch sheets, and (2) the 
67 There appear to be some inconsistencies in the 
underlying doc
u-
mentation.  For example, R. Exh. 57 (the Company™s summary chart) 
indicates that Tilly worked 11.5 hours in April, based on the payroll 
clerk™s computer timecard entry for Sunday April 28, which in turn is 
based on the driver™s trip sheet or
 timecard (R. Exh. 45 [flash drive]; 
Tr. 1469
Œ1470).  However, it appears that no trip sheet for Tilly on that 
day was produced in response to the General Counsel™s subpoena.  See 

GC Exh. 36
Œ59; and Tr. 442.  Nevertheless, as the General Counsel has 
not di
sputed the accuracy of R. Exh. 57 or the Company™s similar 
summaries, I have considered the summaries where there is at least 
some reliable documentation to support them.   Thus, in this instance, I 
find, based on the computer timecard entries, which are a
udited and 
used for payroll purposes, that Tilly did, in fact, work 11.5 hours on 

Sunday, April 28 as indicated in R. Exh. 57.
 prevailing wage sheets Britt prepared for use by
 payroll in d
e-termining the appropriate wage rate to pay the drivers.
 However, the General Counsel™s framing of the issue a
s-sumes that Britt did not know whether a driver would actually 
be entitled to a higher wage on the job.  In fact, both Britt and 

Bobb
itt (the General Counsel™s own witness) testified that it is 
usually clear before a job is assigned, based on the location and 
type of work (e.g., whether the driver would be exporting or 
dumping material at or away from the incorporation site), 

whether th
e driver would get paid the higher wage (Tr. 625, 
637, 1008
Œ1009).   Thus, the more relevant inquiry is not 
whether Britt dispatched the five antiunion drivers to more 

potentially
 higher
-wage jobs, but whether he dispatched them 
to more jobs that 
actually
 paid higher wages.  
 Britt™s dispatch sheets are not particularly helpful in answe
r-ing this question as they do not include all the information ne
c-essary to determining whether the higher wage rate applies.  

Most or all of that information is normally set 
forth in the dri
v-ers™ trip sheets, which, as indicated above, were produced to the 
General Counsel and introduced into the record.  As for Britt™s 
prevailing wage sheets, while they may contain additional i
n-formation that is used
 by payroll, along with the
 trip sheets, to 
determine the proper wage to pay drivers (Tr. 1463), they are 
not necessary here to determine if the Company actually paid 
drivers the higher wages. 
 The documents that are necessary and most reliable in a
n-swering this question are the pay
roll timecard entries, which, 
again, were produced to the General Counsel and introduced 

into the record (GC Exhs. 70
Œ71; R. Exh. 45
 [flash drive]).
  And an examination of those entries during the first 4 months 

of 2013 reveals no disparate treatment in th
is respect.  Indeed, 
none of the five antiunion drivers were paid any wages whats
o-ever at the King County prevailing wage or Davis
-Bacon rates 
during that period.  In contrast, Tilly was paid 8 hours, and 
Ozaki 4.5 hours at the higher rates.  Other senior 
drivers such 
as Bobbitt (18 hours)
 were also paid some wages at the higher 
rates.  (R. Exh. 55.)
68   Accordingly, while I agree with the General Counsel that the 
Company failed to adequately explain or justify its failure to 

timely produce the electronic d
ispatch sheets and the prevailing 
wage sheets,
69 I find that an adverse inference of unlawful pre
f-erential treatment is unwarranted.  Indeed, regardless of what 
68 Certain drivers who drive truck and trailers rather transfer trucks 
had even more hours at the higher rates.  Thus, Holdener, 
who prefers 
to drive a 2000 truck and trailer (323) even though he is the most senior 
driver and is not identified in the record as pro or antiunion, had 128 
hours.  And prounion driver Swanson, who is assigned a 1998 truck and 
trailer (315) had 67 hours. 
 This is consistent with Britt™s testimony that 
truck and trailers are used more often than transfer trucks on most King 
County prevailing wage and Davis
-Bacon jobs (Tr. 1008
Œ1012). 
 69 I credit Williamson and find that the General Counsel has failed to 
establish deliberate destruction or spoliation of Britt™s marked
-up paper 
copies of the dispatch sheets from January to late March 2013.  See 
generally 
Champ Corp
., 291 NLRB 803 (1988), enfd. 933 F.2d 688 
(9th Cir. 1990), cert. denied 502 U.S. 957 (1991); an
d 
BP Amoco 
Chemical
-Chocolote Bayou
, 351 NLRB 614, 636 (2007).   See also 
Bracey v. Grondin
, 712 F.3d 1012, 1019 (7th Cir. 2013); and 
Cardere
l-la v. Napolitano
, 471 Fed.
 Appx. 681, 683 (9th Cir. 2012). 
                                                                                                
  216 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 those documents would show, in the final analysis it appears 
that the five antiunion drivers, r
ather than the other drivers, 
have the greater grievance against the Company in this respect.
 c. Other desirable work
 Finally, the General Counsel asserts that Britt also favored 
the five antiunion drivers by assigning them earlier start times 
and desirabl
e jobs such as long hauls and all day jobs.  Howe
v-er, the General Counsel™s posthearing brief cites no specific 
examples or other record basis for making such a finding.  R
a-ther, it again requests an adverse inference based on the Co
m-pany™s failure to prod
uce the above
-described documents.
 I find that such a broad adverse inference would clearly be 
improper, particularly in light of the abundance of other doc
u-ments produced by the Company that contain similar info
r-mation.  See 
Riverdale Nursing Home
, 317 
NLRB 881, 882 
(1995).  I also again find that these documents and the other 
record evidence fail to establish preferential treatment.
70  Accordingly, the allegation is dismissed.
 CONCLUSIONS OF 
LAW 1. By the following conduct, the Respondent Company has
 engaged in unfair labor practices affecting commerce within the 
meaning of Section 
8(a)(1)
 and Section 2(6) and (7) of the Act
: (a) Interrogating employees about whether they or other e
m-ployees support the Union.
 (b) Telling employees that the representation campaign was 
futile.
 (c) Threatening to never enter into a collective
-bargaining 
agreement with the Union.
 (d) Threatening to sell the business before entering into a 
contract with the Union.
 (e) Threatening emplo
yees that a strike is inevitable.
 (f) Threatening to assign or reassign employees to particular 
trucks based on their union sympathies.
 (g) Threatening to isolate prounion employees.
 (h) Threatening to deny employees raises because they s
e-lected the Union 
as their collective
-bargaining representative.
 70 In so finding, I have not relied solely on the fail
ure of the General 
Counsel™s posthearing brief to cite to any evidence or examples from 
the record.  Rather, whether required or not, I have searched for any 
unmentioned ﬁtruffles buried in the recordﬂ (
Rabin v. Flynn
, 275 F.3d 
628, 635 (7th Cir. 2013))
, that would sufficiently prove such prefere
n-
tial treatment.  I found too few, at least not enough that withstood scr
u-
tiny or comparison to how drivers were dispatched before the represe
n-
tation campaign and election.  Proving a violation of this kind is no 
simple matter, particularly where, as here, dispatching decisions must 
consider numerous factors.  And the evidence in this case falls short.
 (i) Threatening employees that their union activities are u
n-der surveillance.
 (j) Threatening to retaliate against prounion drivers. 
 (k) Threatening to discharge employees for engaging in a
c-tivities that it 
perceives as prounion.
 (l) Threatening to fire all of the union supporters.
 (m) Threatening to consider and evaluate transfer requests 
and other personnel matters based on an employee™s union 
sympathies.
 2. 
By removing Jeff Cope from his assigned transfer 
truck 
because of his support for the Union, the Company
 engaged in 
unfair labor practices affecting commerce within the meaning 

of Section 
8(a)(3)
 and 
(1) and 
Section 2(6) and (7) of the Act
.  3. By discharging Don Sturdivan because he supported the 
Union 
and testified on its behalf in the pre and postelection 
hearings, the Company 
engaged in unfair labor practices affec
t-ing commerce within the meaning of Section 
8(a)(3), (4), and 
(1), and 
Section 2(6) and (7) of the Act
. 4.  The Company did not otherwise v
iolate the Act as alleged 
in the second consolidated complaint.
 REMEDY
 The standard and appropriate remedy for the violations 
found is an order requiring the Company to cease and desist 
from its unfair labor practices and to take certain affirmative 
action
.71  Specifically, the Company shall be required to offer 
Jeff Cope reassignment to transfer truck 337, displacing if ne
c-essary the driver currently assigned to that truck.
72  With r
e-spect to Don Sturdivan, the Company shall be required to offer 

him reinst
atement to his former position and to make him 
whole for any loss of earnings and other benefits as a result of 
his unlawful discharge.  Backpay shall be computed in accor
d-ance with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), with 
interest compounded daily as
 prescribed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987), and 
Kentucky River 
Medical Center, 
356 NLRB 
6 (2010).   The Company shall also 
be required to file a report with the Social Security Administr
a-tion allocating Sturdivan™s backpay
 to the appropriate calendar 
quarters, and to compensate Sturdivan for the adverse tax 
 71 No extraordinary remedies have been requested by either the Ge
n-
eral Counsel or the Union.
 72 There is no allegation that the Company constructively laid off 
Cope by removing him from truck 337 and no request that he be 
awarded backpay.
                                                                                                
  CORLISS
 RESOURCES
, INC
.  217 consequences, if any, of receiving a lump
-sum backpay award 
covering more than 1 year.  See 
Latino Express, Inc.,
 359 
NLRB 518 
(2012).  In addition, the Company will b
e required 
to expunge any reference to Sturdivan™s discharge
 from its 
files, and to notify him that this has been done.  
 [Recommended Order omitted from publication.]
   